
Credit Agrmt

Exhibit 10.17




U.S. $12,000,000

CREDIT AGREEMENT,

dated as of November 28, 2006

among

SONORAN ENERGY, INC.,

as the Borrower,

CERTAIN INSTITUTIONAL LENDERS

as the Lenders,

and

NGPC ASSET HOLDINGS, LP,

as Administrative Agent for the Lenders










--------------------------------------------------------------------------------








Credit Agrmt







CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of November 28, 2006, among SONORAN ENERGY,
INC., a Washington corporation (the “Borrower”), the various institutional
lenders as are or may hereafter become Parties hereto (collectively, the
“Lenders”) and NGPC ASSET HOLDINGS, LP, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”),

W I T N E S S E T H:

WHEREAS, the Borrower is engaged in the business of owning, operating,
producing, processing, marketing of and exploration for, Hydrocarbons, and
activities related or ancillary thereto; and

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Loans will be made to the Borrower from time to time prior to the
applicable Commitment Termination Date, in a maximum aggregate principal amount
of Loans at any one time not to exceed in the aggregate the lesser of (x) the
Collateral or (y) $12,000,000; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article VI), to extend such Commitments and to
make such Loans to the Borrower; and

WHEREAS, the proceeds of such Loans will be used

(1)

to finance certain trade payables; and

(2)

to repay indebtedness of the Borrower to Cornell Capital Partners, L.P.
(“Cornell Capital”) existing as of the Effective Date; and

(3)

to finance the Financed Acquisition; and

(4)

to conduct other Approved Development Activities pursuant to the Approved
Capital and Operating Budget on the Oil and Gas Properties owned by the Borrower
or any of the Borrower’s Qualified Subsidiaries, including without limitation,
those Oil and Gas Properties (i) located in Beauregard, Livingston, Rapides,
Vernon Parishes, Louisiana, and Smith, and Wood Counties, Texas, owned by the
Borrower immediately prior to the Financed Acquisition, and (ii) located in Tom
Green County, Texas acquired pursuant to the Financed Acquisition (such
interests existing as of the date hereof, each individually, an “Initial Subject
Property”, and collectively, the “Initial Subject Properties”); and

(5)

to enter into Hedge Agreements as may be required from time to time by the
Administrative Agent; and

(6)

for working capital purposes in accordance with the Approved Capital and
Operating Budget; and







--------------------------------------------------------------------------------








Credit Agrmt




WHEREAS, the Parties have agreed it is in their respective best interests to
enter into this Agreement,

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.

Defined Terms.  The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acquired Properties” means those Oil and Gas Properties and other assets that
are acquired from time to time in an Acquisition.

“Acquisition” means (i) the Financed Acquisition and (ii) any other acquisition
of Acquired Properties after the Effective Date by the Borrower or one or more
Qualified Subsidiaries of the Borrower.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as successor Administrative Agent
pursuant to Section 10.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

(a)

to vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managers; or

(b)

to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

“Applicable Law” means with respect to any Person or matter, any United States
or foreign, federal, state, regional, tribal or local statute, law, code, rule,
treaty, convention, application, order, decree, consent decree, injunction,
directive, determination or other requirement (whether or not having the force
of law) relating to such Person or matter and, where applicable, any
interpretation thereof by a Government Agency having jurisdiction with respect
thereto or charged with the administration or interpretation thereof.





 

2

 




--------------------------------------------------------------------------------







“Applicable Margin” means, with respect to any Credit Extension at any time of
determination, a margin above the LIBO Rate applicable to such Credit Extension
equal to six percent (6%).

“Approvals” means each and every approval, authorization, license, permit,
consent, variance, land use entitlement, franchise, agreement, filing or
registration by or with any Government Agency or other Person necessary for all
stages of developing, operating, maintaining and abandoning Oil and Gas
Properties.

“Approved Capital and Operating Budget” means the Borrower’s plan, as approved
by the Administrative Agent pursuant to Section 6.1.13, for conducting Approved
Development Activities on the Oil and Gas Properties comprising the Collateral
Value Properties, Mortgaged Properties and the Development Properties.  The
Approved Capital and Operating Budget shall set forth, by geographic region or
trend, as appropriate, projected drilling costs, completion costs, geological
and geophysical costs for each well and property; the Approved General and
Administrative Budget (setting forth the G&A expenses), workover expenses
(beyond those accounted for by the Borrower as lease operating expenses), the
number of wells to be drilled and other major items as the Administrative Agent
may request, in each quarter covered by such Approved Capital and Operating
Budget.  The Approved Capital and Operating Budget shall be presented in
substantially the form of Exhibit L, or such other form as the Administrative
Agent may approve, and shall be updated each Fiscal Quarter for a period of not
less than the following six (6) Fiscal Quarters as provided in Section 8.1.1.

“Approved General and Administrative Budget” means the Borrower’s planned G&A
Expenses, as approved by the Administrative Agent pursuant to Section 6.1.13, to
be incurred in conducting Approved Development Activities on the Oil and Gas
Properties comprising the Collateral Value Properties, Mortgaged Properties and
the Development Properties.  The Approved General and Administrative Budget
shall be presented in substantially the form of Exhibit M, or such other form as
the Administrative Agent may approve, and shall be updated each Fiscal Quarter
for a period of not less than the following six (6) Fiscal Quarters as provided
in Section 8.1.1.

“Approved Development Activities” means drilling, geological and geophysical
investigations and evaluations and related activities on the Collateral Value
Properties, the Mortgaged Properties and/or Development Properties,
substantially in accordance with the Approved Capital and Operating Budget  (i)
in order to bring into production Proven Reserves which are included in the
determination of the Collateral Value, and (ii) in order to further explore
and/or develop the Mortgaged Properties and the Development Properties not
otherwise included in the Collateral Value, in each case as approved by the
Administrative Agent.  Certain Approved Development Activities have been
approved in the initial Approved Capital and Operating Budget; depending upon
the success of these initial Approved Development Activities, the Administrative
Agent may approve additional Approved Development Activities, in an Approved
Capital and Operating Budget or otherwise.





 

3

 




--------------------------------------------------------------------------------





 




“Approved Hedge Counterparty” means each Person, other than Borrower or an
Affiliate of Borrower, who (a) has been approved in writing by the
Administrative Agent as a counterparty to a Hedging Agreement with the Borrower
or a Qualified Subsidiary of the Borrower; and (b) if the Hedging Agreement
relates to or otherwise permits the execution of any type of transaction other
than the purchase of commodity floors by the Borrower, has executed and
delivered to the Administrative Agent a duly executed counterpart of an
Intercreditor Agreement on terms and conditions acceptable to the Administrative
Agent.

“Assignee Lender” is defined in Section 11.11.1.

“Assignment” means each Assignment and Conveyance of Overriding Royalty
Interest, substantially in the form of Exhibit J, as such may be amended,
supplemented, restated or otherwise modified from time to time, from the
Borrower and the Borrower’s Subsidiaries to the Designee, assigning to the
Designee, as additional consideration for the making of Commitments by the
Initial Lenders and not as collateral security for the Loans, overriding royalty
interests in its or their Hydrocarbon Interests comprising all Oil and Gas
Properties of the Borrower and its Subsidiaries, as set forth in the
Confidential Payment Letter.  The Overriding Royalty Interests conveyed by the
Assignment to NGPCRC or its Designee are subject to the Agreement Concerning
Overriding Royalty Interests which shall be in a form satisfactory to the
Administrative Agent, as such may be amended, supplemented, restated or
otherwise modified from time to time, among the Borrower, NGPCRC as an Initial
Lender and the Designee of NGPCRC.

“Authorized Officer” means, relative to any Obligor, those of its officers whose
signatures and incumbency shall have been certified to the Administrative Agent
pursuant to Section 6.1.1.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans having the same Interest Period made by all Lenders
on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.1.

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.

“Business Day” means

(a)

any day which is neither a Saturday or Sunday nor any other day on which banks
are authorized or required to be closed in Houston, Texas or New York, New York;
and

(b)

relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.





 

4

 




--------------------------------------------------------------------------------





Credit Agrmt

 




“Capital Expenditures” means, for any period, (without duplication) the
aggregate amount of all expenditures of the Borrower and its consolidated
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures including,
with respect to any period, payments made by the Borrower and its consolidated
Subsidiaries with respect to Capitalized Lease Liabilities incurred during such
period.

“Capital Stock” means any and all shares, interests, participations or other
equivalents in the equity interest (however designated) in such Person and any
rights (other than debt securities convertible into an equity interest),
warrants or options to subscribe for or to acquire interest in such Person.

“Capitalization” means, at any time, the sum of (a) the total Debt of the
Borrower and its consolidated Subsidiaries plus (b) the total equity of the
Borrower and its consolidated Subsidiaries, plus or minus, as the case may be
(c) the effects, if any, of FAS 133.

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its consolidated Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalent Investment” means, at any time:

(a)

any evidence of Indebtedness, maturing not more than one year after such time,
issued or guaranteed by the United States Government;

(b)

commercial paper, maturing not more than nine months from the date of issue,
which is issued by

(i)

a corporation (other than an Affiliate of the Borrower) organized under the laws
of any state of the United States or of the District of Columbia and rated at
least A-1 by S&P or P-1 by Moody’s, or

(ii)

any Lender which is rated at least A-1 by S&P or P-1 by Moody’s;

(c)

any certificate of deposit or bankers acceptance, maturing not more than one
year after such time, which is issued by

(i)

a commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000, or

(ii)

any Lender which is rated at least A-1 by S&P or P-1 by Moody’s; or





 

5

 




--------------------------------------------------------------------------------





Credit Agrmt

 




(d)

any repurchase agreement entered into with any Lender (or other commercial
banking institution of the stature referred to in clause (c)) which

(i)

is secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c); and

(ii)

has a market value at the time such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of any Lender (or other commercial
banking institution) thereunder.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means, if Peter Rosenthal, Frank T. Smith, Jr. or Bill McFie
shall cease to be actively and regularly involved in the day to day operations
and management of the Borrower’s business.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and the regulations promulgated
thereunder.

“Collateral Value” means (a) prior to the initial Collateral Value
Redetermination, $7,000,000, and (b) thereafter, the lesser of

(X)

the quotient of (i) the projected net future cash flow, discounted at ten
percent (10%) per annum, from the anticipated production of Hydrocarbons from
Proven Reserves attributable to Hydrocarbon Interests owned directly by the
Borrower or one of the Borrower’s Qualified Subsidiaries which are a part of the
Collateral Value Properties and which is reasonably projected by the
Administrative Agent and the Required Lenders to be brought into production
prior to the Stated Maturity Date with funds that the Administrative Agent
determines are available to the Borrower for such purposes and use, divided by
(ii)  1.5, and

(Y)

quotient of (i) the projected net future cash flow, discounted at ten percent
(10%) per annum, from the anticipated production of Hydrocarbons from Proven
Reserves attributable to Hydrocarbon Interests owned directly by the Borrower or
one of the Borrower’s Qualified Subsidiaries which are a part of the Collateral
Value Properties and which is reasonably projected by the Administrative Agent
and the Required Lenders to be brought into production prior to the Stated
Maturity Date with funds that the Administrative Agent determines are available
to the Borrower for such purposes and use, divided by (ii) 1.25, minus the
amount calculated from time to time as the Mark to Market Exposure under all
Hedging Agreements between the Borrower and any other Person.





 

6

 




--------------------------------------------------------------------------------





Credit Agrmt

 




“Collateral Value Deficiency” means the amount by which (a) the sum of the
aggregate outstanding principal amount of all Loans exceeds (b) the then current
Collateral Value.

“Collateral Value Deficiency Notification Date” means the date on which any
notice of a Collateral Value Deficiency is received by the Borrower.

“Collateral Value Properties” means, those Mortgaged Properties, those
Development Properties and those other Oil and Gas Properties owned by the
Borrower or its Subsidiaries, if any, that are given value by the Administrative
Agent and the Required Lenders in its or their determination of the then current
Collateral Value.

“Collateral Value Redetermination” means a Scheduled Redetermination or a
Requested Redetermination, as the case may be, as defined in Section 2.7.

“Commitment” means, relative to any Lender, such Lender’s obligation pursuant to
Sections 2.1.1 and 2.1.2 to make Loans to the Borrower in accordance with the
terms and provisions of this Agreement.

“Commitment Amount” means the lesser of (i) $12,000,000, as reduced from time to
time pursuant to the provisions of Section 2.2, or (ii) the Collateral Value.

“Commitment Availability” means, on any date, the excess of

(a)

the then applicable Commitment Amount, over

(b)

the aggregate outstanding principal amount of all applicable Loans on such date.

“Commitment Termination Date” means the earliest of

(a)

the Stated Maturity Date;

(b)

the date on which the Commitment Amount is cancelled, terminated in full or
reduced to zero pursuant to Section 2.2; and

(c)

the date on which any Commitment Termination Event occurs.

“Commitment Termination Event” means

(a)

the occurrence of any Default described in clauses (a) through (d) of Section
9.1.9 with respect to the Borrower or any Subsidiary or any other Obligor; or

(b)

the occurrence and continuance of any other Event of Default and either

(i)

the declaration of the Loans and other Obligations to be due and payable
pursuant to Section 9.3, or





 

7

 




--------------------------------------------------------------------------------





Credit Agrmt

 




(ii)

in the absence of such declaration, the giving of notice by the Administrative
Agent to the Borrower that the Commitment has been terminated.

“Confidential Payment Letter” means that certain Confidential Payment Letter
dated as of September 15, 2006, among the Borrower and the Administrative Agent,
as the same may be from time to time amended, modified and supplemented.

“Consent” means a Consent to Assignment executed and delivered pursuant to
Section 6.2.6, substantially in the form of Exhibit N, as amended, supplemented,
restated or otherwise modified from time to time pursuant to which the
Borrower’s counterparty to each Material Contract (i) consents to the assignment
of each such Material Contract to the Administrative Agent as security for the
Obligations and (ii) provides the Administrative Agent an independent right to
cure defaults under such Material Contract.

“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries for such period determined in
accordance with GAAP.

“Contingent Liability” means, as to any Person, any direct or indirect liability
of that Person, whether or not contingent, with or without recourse, (a) with
respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; or (c) to purchase
any materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; provided, however, that the term “Contingent Liabilities”
shall not include the obligations of the Borrower or any Qualified Subsidiaries
of the Borrower (if applicable) for normal gas pipeline capacity reservation
charges under gas transportation contracts or payments to service contractors
for field services that are provided on an “as needed” basis, in each case where
such obligations and contracts are entered into in the ordinary course of





 

8

 

--------------------------------------------------------------------------------








Credit Agrmt




business and do not otherwise violate any provision of this Agreement (including
Section 8.2.11 and Section 8.2.13) or any other Loan Document.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Cornell Capital” is defined in the fourth recital.

“Credit Extension” means the advancing of any Loans by the Lenders in connection
with a Borrowing hereunder.

“Current Ratio” means, as of the end of each Fiscal Quarter, the ratio of

(a)

the current assets of the Borrower and its consolidated Subsidiaries (including
the unused portion of the Commitment Amount (to the extent available to be
borrowed)

to

(b)

the current liabilities (minus the current portion of long term Debt) of the
Borrower and its consolidated Subsidiaries.

“Debt” means the outstanding principal amount of all Indebtedness of the
Borrower and its consolidated Subsidiaries of the nature referred to in clauses
(a) and (b) of the definition of “Indebtedness”.

“Debt to EBITDA Ratio” means,

(a)

as of April 30, 2007, for the two (2) consecutive Fiscal Quarters ending then,
the ratio of (i) Debt, as of the last day of such Fiscal Quarters to (ii) EBITDA
for such two (2) Fiscal Quarters multiplied times two (2); and

(b)

as of July 31, 2007, for the three (3) consecutive Fiscal Quarters ending then,
the ratio of (i) Debt, as of the last day of such Fiscal Quarters to (ii) EBITDA
for such three (3) Fiscal Quarters multiplied times 1.33; and

(c)

for any four (4) consecutive Fiscal Quarters commencing as of the Fiscal Quarter
beginning on November 1, 2007, the ratio of (i) Debt, as of the last day of such
Fiscal Quarter, to (ii) EBITDA for such Fiscal Quarters.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Designee” is defined in Section 3.5.





 

9

 




--------------------------------------------------------------------------------





Credit Agrmt




“Development Properties” means the Oil and Gas Properties owned directly by the
Borrower and its Qualified Subsidiaries that are projected to be the subject of
Approved Development Activities in accordance with the then current Approved
Capital and Operating Budget.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Administrative Agent.

“Distribution Payments” is defined in Section 8.2.6(a).

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such on its signature page hereto or designated in a Lender
Assignment Notice or such other office of a Lender (or any successor or assign
of such Lender) within the United States as may be designated from time to time
by notice from such Lender, as the case may be, to each other Person party
hereto.

“EBITDA” means for any period, the sum, without duplication, of the following:

(a)

Consolidated Net Income for such period, plus

(b)

Interest Expense for such period, plus

(c)

all depreciation and amortization of assets (including goodwill and other
intangible assets) of the Borrower and its consolidated Subsidiaries deducted in
determining Consolidated Net Income for such period, plus (minus)

(d)

all federal, state, local and foreign income taxes of the Borrower and its
consolidated Subsidiaries deducted (or credits added) in determining
Consolidated Net Income for such period, plus (minus)

(e)

all non-cash items deducted or added pursuant to FAS 133, plus (minus)

(f)

other non-cash items deducted or added in determining Consolidated Net Income
for such period.

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

“Engineering Report” means one or more reports, in form and substance
satisfactory to the Administrative Agent and the Required Lenders, prepared at
the sole cost and expense of the Borrower by Haas Petroleum Engineering Services
Inc. or another petroleum engineer acceptable to the Administrative Agent in its
reasonable judgment, which shall evaluate the Proven Reserves, probable reserves
and possible reserves attributable to the Hydrocarbon Interests owned directly
by the Borrower





 

10

 

--------------------------------------------------------------------------------








Credit Agrmt

 




and/or its Qualified Subsidiaries and constituting part of the Collateral Value
Properties as of the immediately preceding May 1 or November 1.  Each
Engineering Report shall set forth volumes, projections of the future rate of
production, Hydrocarbons prices, escalation rates, discount rate assumptions,
and net proceeds of production, estimated costs of Remedial Action, operating
expenses and capital expenditures, in each case based upon updated economic
assumptions acceptable to the Administrative Agent and the Required Lenders.

“Environmental Laws” means all Applicable Laws (including consent decrees and
administrative orders) relating to public health and safety through protection
of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

“Event of Default” is defined in Section 9.1.

“Existing Borrower Properties” means those Oil & Gas Properties shown in Part 1
of Schedule II.

“Facility” means the credit facility providing for the Commitment and the Loans.

“FAS 133” means Statement No. 133 issued by the Financial Accounting Standards
Board and captioned “Accounting for Derivative Instruments and Hedging
Activities”.

“Financed Acquisition” means the Borrower’s purchase of an undivided 100% of the
right, title and interest of Sellers in and to certain Oil and Gas Properties
located in Tom Green County in the State of Texas, pursuant to the Purchase
Agreements and the subsequent assignment to the Borrower from the Sellers.

“Fiscal Quarter” means any quarter ending on the last day of July, October,
January and April of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
April 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2006”) refer to the Fiscal Year ending on the
April 30 occurring during such calendar year.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“G&A Expenses” means the general and administrative expenses of the Borrower and
its Subsidiaries paid in cash or cash equivalents and not attributable to





 

11

 

--------------------------------------------------------------------------------








Credit Agrmt

 




any particular Oil and Gas Property or Properties, including without limitation,
salaries, office rent and operating expenses, overhead and the cost of outside
contractors and consultants that are not engaged in work on any particular Oil
and Gas Property.

“Government Agency” means any United States or foreign, federal, state,
regional, tribal or local government or governmental department or other entity
charged with the administration, interpretation or enforcement of any Applicable
Law.

“Guaranties” means the guaranties of the Obligations, executed and delivered
pursuant to Section 6.1.3, Section 6.2.7, Section 8.1.7 and Section 8.1.10
substantially in the form of Exhibit E, as applicable, given by each of the
Borrower’s Subsidiaries, as such may be amended, restated, supplemented or
otherwise modified from time to time.

“Hazardous Material” means

(a)

any “hazardous substance”, as defined by CERCLA;

(b)

any “hazardous waste”, as defined by the Resource Conservation and Recovery Act,
as amended;

(c)

any petroleum, crude oil or fraction thereof;

(d)

any hazardous, dangerous or toxic chemical, material, waste or substance within
the meaning of any Environmental Law;

(e)

any radioactive material, including any naturally occurring radioactive
material, and any source, special or by-product material as defined in 42 U.S.C.
§ 2011 et seq., and any amendments or reauthorizations thereof;

(f)

asbestos-containing materials in any form or condition; or

(g)

polychlorinated biphenyls in any form or condition.

“Hedging Agreements” means, with respect to any Person:

(a)

interest rate swap agreements, basis swap agreements, interest rate cap
agreements, forward rate agreements, interest rate floor agreements and interest
rate collar agreements, and all other agreements or arrangements designed to
protect such Person against fluctuations in interest rates or currency exchange
rates, and

(b)

forward contracts, options, futures contracts, futures options, commodity swaps,
commodity options, commodity collars, commodity caps, commodity floors and all
other agreements or arrangements designed to protect such Person against
fluctuations in the price of commodities.

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities arising in connection
with or as a result of





 

12

 

--------------------------------------------------------------------------------








Credit Agrmt

 




early or premature termination of a Hedging Agreement, whether or not occurring
as a result of a default thereunder) of such Person under a Hedging Agreement.

“Highest Lawful Rate” is defined in Section 3.2.4(b).

“Holdings” means NGPC Asset Holdings, LP, a Texas limited partnership.

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases; oil, gas and mineral leases and working interests therein; other
Hydrocarbon leases; mineral interests; mineral servitudes; overriding royalty
interests; royalty interests; net profits interests; production payment
interests; and other similar interests.

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

(a)

which is of a “going concern” or similar nature;

(b)

which relates to the limited scope of examination of matters relevant to such
financial statement; or

(c)

which relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Borrower to be in default
of any of its obligations under Section 8.2.4.

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

“Indebtedness” of any Person means, without duplication:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(b)

all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;





 

13

 




--------------------------------------------------------------------------------





Credit Agrmt

 




(c)

all other items which, in accordance with GAAP, would be included as liabilities
on the liability side of the balance sheet of such Person as of the date at
which Indebtedness is to be determined;

(d)

net liabilities of such Person under all Hedging Obligations;

(e)

all net monetary obligations of such Persons with respect to Production
Payments;

(f)

all Capitalized Lease Liabilities;

(g)

whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(h)

all Contingent Liabilities of such Person;

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless the Administrative Agent expressly
permits exclusion based on non-recourse provisions acceptable to the
Administrative Agent set forth in the agreements regarding such Indebtedness.

“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Initial Lender” means NGPCRC.

“Initial Subject Property” and “Initial Subject Properties” are each defined in
the fourth recital.

“Intercreditor Agreement” means an Intercreditor Agreement and Collateral Agency
Agreement, on terms and conditions acceptable to the Administrative Agent in its
sole discretion, executed by the Borrower, each Subsidiary of the Borrower, each
applicable Approved Hedge Counterparty, each Lender and the Administrative Agent
and delivered by an Approved Hedge Counterparty in accordance with the
definition of “Approved Hedge Counterparty”, as amended, restated, supplemented
or otherwise modified from time to time, including as supplemented by each
supplement executed by any Subsidiary of the Borrower.

“Interest Coverage Ratio” means,





 

14

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(a)

as of April 30, 2007, for the two (2) consecutive Fiscal Quarters ending then,
the ratio of (i) EBITDA for such two (2) Fiscal Quarters to (ii) Interest
Expense for such Fiscal Quarters; and

(b)

as of July 31, 2007, for the three (3) consecutive Fiscal Quarters ending then,
the ratio of (i) EBITDA for such three (3) Fiscal Quarters to (ii) Interest
Expense for such Fiscal Quarters; and

(c)

for any four (4) consecutive Fiscal Quarters commencing with the Fiscal Quarter
beginning November 1, 2007, the ratio of (i) EBITDA for such Fiscal Quarters to
(ii) Interest Expense for such Fiscal Quarters.

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its consolidated Subsidiaries for such period (including all
imputed interest under interest rate Hedging Agreements, but excluding all fees
paid under Section 3.3), as determined in accordance with GAAP, including the
interest expense associated with any Capitalized Lease Liabilities of the
Borrower and its consolidated Subsidiaries.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as a
LIBO Rate Loan pursuant to Section 2.3 or 2.4 and ending on (but excluding) the
day which is, (i) in the case of Loans made as a LIBO Rate Loan on the Effective
Date, the last Business Day in December of 2006; and (ii) in the case of Loans
made or continued as a LIBO Rate Loan after the Effective Date, the last
Business Day of the following month; in each case as the Borrower may select in
its relevant notice pursuant to Section 2.3; provided, however, that

(a)

no more than four (4) different Interest Periods may be in effect at any time;

(b)

Interest Periods commencing on the same date for Loans comprising part of the
same Borrowing shall be of the same duration;

(c)

if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless,
if such Interest Period applies to LIBO Rate Loans, such next following Business
Day is the first Business Day of another calendar month, in which case such
Interest Period shall end on the Business Day next preceding such numerically
corresponding day);

(d)

no Interest Period may end later than the Stated Maturity Date; and

(e)

the Borrower shall select each Interest Period for a particular LIBO Rate Loan
so as not to require (as reasonably foreseeable as possible) a prepayment of
such LIBO Rate Loan during such Interest Period.





 

15

 

--------------------------------------------------------------------------------








Credit Agrmt

 




“Investment” means, relative to any Person,

(a)

any loan or advance made by such Person to any other Person (excluding
commission, travel and similar advances to officers and employees made in the
ordinary course of business and excluding prepaid expenses incurred in the
ordinary course of business under joint operating agreements);

(b)

any Contingent Liability of such Person; and

(c)

any ownership or similar interest held by such Person in any other Person;
provided, however, that (i) Hedging Obligations and (ii) Production Payments
where the Borrower or a Qualified Subsidiary of the Borrower is the grantor or
transferor thereof shall not be considered Investments.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

“Investor Rights Agreement” means the Investor Rights Agreement, in form and
substance acceptable to the Administrative Agent and Initial Lender, among the
Borrower and the Initial Lender or the Designee.

 “Lender Assignment Notice” means a Lender Assignment Notice substantially in
the form of Exhibit G hereto.

“Lenders” is defined in the preamble.

“LIBO Rate” means, with respect to each Interest Period for a LIBO Rate Loan,
(a) the rate of interest per annum (carried out to the fifth decimal place)
equal to the rate determined by Administrative Agent to be the “LIBOR Rate” that
appears in the “Money Rates” section of The Wall Street Journal for deposits in
U.S. dollars with a term equivalent to one month, determined as of approximately
11:00 a.m. (London time) on the last Business Day of each month; provided, from
the Effective Date until the last Business Day of the month in which the
Effective Date occurs, such rate shall be determined as of the Effective Date,
or (b) in the event the rate referenced in the preceding subsection (a) does not
appear in such section or publication or such section or publication page shall
cease to be available, such other comparable index or measure as determined by
the Administrative Agent.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or otherwise), charge against or interest in Property to secure (i)
the payment





 

16

 

--------------------------------------------------------------------------------








Credit Agrmt

 




of a debt or (ii) the performance of an obligation, or other priority or
preferential arrangement of any kind or nature whatsoever in respect of any
Property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law) and any contingent or
other agreement to provide any of the foregoing.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Assignments, the Warrant Documents, the Confidential Payment Letter, all Hedging
Agreements and all other agreements relating to this Agreement entered into from
time to time between the Borrower (or any or all of its Subsidiaries or
Affiliates) and the Administrative Agent or any Lender (or any Affiliate of any
Lender), and any document delivered by the Borrower or any of its Subsidiaries
in connection with any of the foregoing.

“Loan or Loans” means the loans made by the Lenders to the Borrower pursuant to
their respective Commitment in accordance with Section 2.1.

“Lockbox Agreement” means an account control agreement among Administrative
Agent, the Borrower, each Subsidiary of Borrower and Wells Fargo Bank Texas,
N.A., in form and substance satisfactory to Administrative Agent, pursuant to
which Administrative Agent shall have certain rights with respect to the
Proceeds Account and funds deposited therein.

“MBOE” means the equivalent energy of one thousand stock tank barrels of oil,
which, with respect to natural gas, shall be defined as six (6) thousand MMBtu
of natural gas per MBOE.  For the purposes of this calculation, natural gas
liquids will be considered oil.

“MMBtu” means one million British Thermal Units.

“Mark to Market Exposure” means the net amount, as determined by the Required
Lenders from time to time, that would be required to terminate all outstanding
transactions then open under Hedging Agreements between the Borrower and any
other Person.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
contractual obligations, condition (financial or otherwise), affairs or
prospects of the Borrower or any other Obligor and its Material Subsidiaries; or
(b) a material impairment of the ability of the Borrower or any Obligor to
perform under any Loan Document and to avoid any Default.

“Material Contract” means (i) each Acquisition agreement, Hydrocarbon purchase
and sale agreement (having a term longer than thirty (30) days or price terms
that are substantially above the then current market price), or similar contract
relating to





 

17

 




--------------------------------------------------------------------------------





Credit Agrmt

 




any Hydrocarbon Interests included in the Mortgaged Properties, Collateral Value
Properties and/or Development Properties, (ii) any other agreement that is, in
Borrower’s judgment, material to the business of the Borrower and its
Subsidiaries; (iii) all Hydrocarbon sales and marketing agreements and (iv) each
operating agreement or similar contract relating to any Hydrocarbon Interests
included in the Mortgaged Properties, Collateral Value Properties and/or
Development Properties and any other agreement designated as such by the
Administrative Agent.  

“Material Subsidiary” means, at any particular time, any Subsidiary (i) that has
assets included in the Collateral Value; (ii) that, together with its
Subsidiaries, (a) accounted for more than five percent (5%) of the consolidated
EBITDA of the Borrower and its Subsidiaries for the most recently completed
Fiscal Quarter (computed on a retroactive proforma basis with respect to
acquired Subsidiaries), or (b) was the owner of more than five percent (5%) of
the consolidated assets of the Borrower and its Subsidiaries at the end of such
Fiscal Quarter or, with respect to acquired or newly formed Subsidiaries, on the
date of acquisition or formation of such acquired Subsidiary, all as shown in
the case of (a) and (b) on the consolidated financial statements of the Borrower
and its Subsidiaries for such Fiscal Quarter or on such acquisition or formation
date; or (iii) that is designated by the Borrower in writing to the
Administrative Agent as a Material Subsidiary.

“Monthly Payment Date” means the last Business Day of each month.

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

“Mortgage Consents” means all consents required under existing oil and gas
leases or other agreements and Approvals by Government Agencies to the granting
of a Mortgage to the Administrative Agent, and as determined by the
Administrative Agent with respect to Properties that become Mortgaged Properties
after the Effective Date.

“Mortgaged Properties” means the Hydrocarbon Interests, Properties and interests
described in and secured by the Mortgages, as such Properties and interests are
from time to time constituted, all as further provided in Section 6.1.7 and
Section 6.2.2.

“Mortgages” means the Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statements and Fixture Filing executed and delivered pursuant to
Section 6.1.7 and Section 6.2.2, substantially in the form of Exhibit D-1 and
D-2 hereto, as such may be amended, supplemented, restated or otherwise modified
from time to time.

“Net Reduction in Value” means an amount equal to the difference between the
Collateral Value determined under this Agreement in the most recent
redetermination immediately prior to a sale or other disposition of Collateral
Value Properties (or proposed sale or other disposition) and the Collateral
Value as it would be determined under this Agreement after giving effect to such
sale or other disposition (or proposed sale or other disposition).  





 

18

 

--------------------------------------------------------------------------------








Credit Agrmt

 




“Net Sales Proceeds” means the gross cash proceeds from the sale by the Borrower
or any of its Subsidiaries of any of the Oil & Gas Properties, less the sum of
the following expenses incurred in connection with such sale: normal and
customary closing-related costs and expenses payable to unaffiliated third
parties, such as taxes, escrow charges, title examination fees, legal fees and
expenses incurred in connection with the sale, reasonable and customary
brokerage commissions to third-parties and recording expenses (specifically
excluding, however, any payments, commissions, fees or other amounts paid or
payable to the Borrower, any of its Affiliates or any other Obligors) payable in
connection therewith by Borrower or any of its Subsidiaries as the seller
thereunder.

“NGPCRC” means NGP Capital Resources Company, a Maryland corporation.

“Notes” means the secured promissory note or notes of the Borrower payable to
the order of a Lender, in the form of Exhibit A hereto (as such promissory notes
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding Loans, and also means all other promissory notes accepted from time
to time in substitution therefor or renewal thereof.

“Obligations” means all obligations (monetary or otherwise) of the Borrower
and/or each other Obligor arising under or in connection with this Agreement,
the Notes and each other Loan Document, including without limitation, all
Hedging Obligations arising under Hedging Agreements between the Borrower (or
any Affiliate of the Borrower) and a Lender (or any Affiliate of a Lender).

“Obligor” means the Borrower, any of its Subsidiaries or any other Person (other
than the Administrative Agent, a Lender or any Affiliate of a Lender, including
the Designee and any counterparty to a Hedging Agreement that is an Affiliate of
a Lender) obligated under, or otherwise a party to, any Loan Document.

“Oil and Gas Properties” means Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Government Agency having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, the lands covered thereby and all oil
in tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
profits á prendre, hereditaments, appurtenances and Properties in anyway
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests,
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used,





 

19

 

--------------------------------------------------------------------------------








Credit Agrmt

 




held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or Property (excluding drilling rigs,
automotive equipment or other personal property which may be on such premises
for the purpose of drilling a well or for other similar temporary uses) and
including any and all oil wells, gas wells, water wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and  rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Organic Document” means, relative to any corporate Obligor, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock, and, relative to any limited liability company Obligor, its limited
liability company agreement, operating agreement or regulations, as the case may
be.

“Overriding Royalty Interest” means the interests conveyed and assigned by the
Assignment (including those delivered on the Effective Date and those delivered
at any time thereafter).

“Participant” is defined in Section 11.11.2.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multi-employer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

“Percentage” means, relative to any Lender, the percentage set forth on the
signature page of this Agreement attributable to such Lender, as the same may be
adjusted from time to time pursuant to Lender Assignment Notice(s) executed by
the Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.

“Person” means any natural person, corporation, partnership, joint venture,
limited liability company, firm, association, trust, Government Agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.





 

20

 

--------------------------------------------------------------------------------








Credit Agrmt

 




“Pledge Agreement” means (i) a Pledge Agreement of the Borrower executed and
delivered pursuant to Section 6.1.4 Section 6.2.8 and Section 8.1.10,
substantially in the form of Exhibit F hereto, as applicable and (ii) a Pledge
Agreement of each of the Borrower’s Subsidiaries that owns any Subsidiaries
executed and delivered pursuant to Section 6.1.4, Section 6.2.8 and Section
8.1.10 substantially in the form of Exhibit F hereto, as applicable, in each
case as such may be amended, supplemented, restated or otherwise modified from
time to time.

“Present Value” means the calculation of the present value of future cash flows
for Proved Developed Producing Reserves from the Oil and Gas Properties, based
upon the then effective Reserve Report, as calculated by the Administrative
Agent.

“Proceeds Account” is defined in Section 3.4.

“Production Payments” means the grant or transfer to any Person of a production
payment (whether volumetric or dollar denominated) or similar royalty,
overriding royalty, net profits interest or other similar interest in Oil and
Gas Properties, or the right to receive all or a portion of the production or
the proceeds from the sale of production attributable to such Oil and Gas
Properties where the holder of such interest has recourse solely to such
interest and the grantor or transferor thereof has an express contractual
obligation to produce and sell Hydrocarbons from such Oil and Gas Properties, or
to cause such Oil and Gas Properties to be so operated and maintained, in each
case in a reasonably prudent manner.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proved Developed Producing Reserves” means “Proved Reserves” that are
“Developed” and “Producing” as each such term is defined by the Society of
Petroleum Engineers in its Petroleum Reserves Definitions.

“Proven Reserves” means collectively, “Proved Reserves,” “Proved Reserves” that
 are “Developed” and “Producing,” “Proved Reserves” that  are “Developed” and
“Non-producing,” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind-pipe oil and gas reserves), and “Proved Reserves”
that  are “Undeveloped,” in each case as such terms are defined by the Society
of Petroleum Engineers in its Petroleum Reserves Definitions.

“Purchase Agreements” means collectively, (a) that certain Oil and Gas Lease, by
and among the Trustees of the Angie Carr Brown Trust and the Trustees of the
Kenneth W. Brown Testamentary Trust and the Borrower, dated as of December 1,
2006 with respect to mineral rights below the surface up to the “Strawn sand” as
more fully described therein, (b) that certain Oil and Gas Lease, by and among
the Trustees of the Angie Carr Brown Trust and the Trustees of the Kenneth W.
Brown Testamentary Trust and the Borrower, dated as of December 1, 2006 with
respect to mineral rights below the “Strawn sand” as more fully described
therein, and (c) that certain Bonus Agreement by and among the Trustees of the
Angie Carr Brown Trust and the Trustees





 

21

 

--------------------------------------------------------------------------------








Credit Agrmt

 




of the Kenneth W. Brown Testamentary Trust and the Borrower, dated as of
December 1, 2006, in each case as the same has been amended, restated,
supplemented or otherwise modified from time to time.

“Qualified Subsidiary” is defined in Section 8.2.2.

“Quarterly Payment Date” means, commencing January 31, 2007, and the last
Business Day of each Fiscal Quarter thereafter.

“Reference Rate” means, on any date and with respect to all Reference Rate
Loans, a fluctuating rate of interest per annum, calculated on a year comprised
of 365 days, or if applicable, 366 days, equal to the rate of interest as
publicly announced from time to time by SunTrust Bank (or such other commercial
bank as may be designated from time to time by Administrative Agent) to be its
prime lending rate.

“Reference Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Reference Rate.

“Release” means a “release,” as such term is defined in CERCLA.

“Remedial Action” means any action under Environmental Laws required to
(a) clean up, remove, treat, dispose of, abate, or in any other way address
pollutants (including Hazardous Materials) in the environment, (b) prevent the
Release or threat of a Release or minimize the further Release of pollutants, or
(c) investigate and determine if a remedial response is needed and to design
such a response and any post-remedial investigation, monitoring, operation, and
maintenance and care.

“Requested Redetermination” is defined in Section 2.7.

“Required Lenders” means, at any time, Lenders holding, in the aggregate, at
least 66-2/3% of the then outstanding principal amount of all Loans or, if no
such principal amount is outstanding, Lender’s having Percentages aggregating at
least 66-2/3% of the Commitment.

“Reserved P&A Costs” means the aggregate amount shown as a liability on the
balance sheets of the Borrower and its Subsidiaries as a reserve against the
estimated, aggregate amount of all costs and expenses (after accounting for all
credits, contributions from other parties and salvage value of equipment)
anticipated to be incurred by the Borrower and its Subsidiaries in connection
with plugging and abandoning wells located on its or their Oil and Gas
Properties.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc. or any successor thereto.

“Scheduled Redetermination” is defined in Section 2.7.





 

22

 

--------------------------------------------------------------------------------








Credit Agrmt

 




“Security Agreement” means each security agreement and any similar instrument or
agreement executed and delivered pursuant to Section 6.1.5 or Section 6.2.6,
substantially in the form of Exhibit C, as such may be amended, supplemented,
restated or otherwise modified from time to time, pursuant to which the Borrower
or its Subsidiaries, as the case may be, pledges to the Administrative Agent as
security for the Obligations the Material Contracts and the Borrower’s or its
Subsidiaries’, as the case may be, bank accounts and intercompany accounts and
loans receivable.

“Security Documents” means, collectively, (a) the Guaranties, (b) the Pledge
Agreements, (c) the Mortgages, (d) the Security Agreements, (e) the Lockbox
Agreement, (f) the Consents, (g) the Mortgage Consents and (h) the Intercreditor
Agreement (if any), together with any exhibits, schedules and other attachments
to such documents and any financing statements related thereto, as such
documents, exhibits, schedules, attachments or financing statements may be, from
time to time, amended, supplemented, restated or otherwise modified.

“Sellers” means, collectively, the Angie Carr Brown Trust and the Trustees of
the Kenneth W. Brown Testamentary Trust.

“Shareholders” means the Persons owning all of the Capital Stock of the
Borrower.

“Stated Maturity Date” means the date that is fifteen (15) months after the
Effective Date.

“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding Capital Stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, (b) any
partnership, limited liability company, joint venture, association or other
business entity in which more than 50% of the equity interest or voting power is
at the time directly or indirectly owned by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such Person
or (c) any partnership in which such Person is a general partner.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Taxes” is defined in Section 5.6.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

"Warrant Documents" means the Warrants and the Investor Rights Agreement.





 

23

 

--------------------------------------------------------------------------------








Credit Agrmt

 




"Warrants" means the warrants, in form and substance acceptable to the
Administrative Agent and Initial Lender, from the Borrower to the Initial Lender
or the Designee.

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

SECTION 1.2.

Use of Defined Terms.  Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in this Agreement shall have
such meanings when used in the Disclosure Schedule and in each Note, Borrowing
Request, notice and other communication or other Loan Document delivered from
time to time in connection with this Agreement or any other Loan Document.

SECTION 1.3.

Cross-References.  Unless otherwise specified, references in this Agreement and
in each other Loan Document to any Article or Section are references to such
Article or Section in this Agreement or other Loan Document, as applicable.

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

(b)

The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement or
such other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

(c)

(a)

The term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

(ii)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

(iii)

The term “property” includes any kind of property or asset, real, personal or
mixed, tangible or intangible.

(d)

Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.





 

24

 




--------------------------------------------------------------------------------





Credit Agrmt

 




(e)

This Agreement and other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters.  All such
limitations, tests and measurements are cumulative and shall each be performed
in accordance with their terms.  Unless otherwise expressly provided, any
reference to any action of the Administrative Agent by way of consent, approval
or waiver shall be deemed modified by the phrase “in its sole discretion” or
“their sole discretion,” as the case may be.

(f)

This Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to the Administrative Agent, the Lenders, the
Borrower and the other parties, and are the products of all parties.
 Accordingly, they shall not be construed against the Administrative Agent or
the Lenders merely because of the Administrative Agent’s and the Lender’s
involvement in their preparation.

SECTION 1.4.

Accounting and Financial Determinations.  Unless otherwise specified, all
accounting terms used herein or in any other Loan Document shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 8.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared in accordance
with, those generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements referred to in Section 7.7.

ARTICLE II

COMMITMENTS, BORROWING PROCEDURES AND NOTES

SECTION 2.1.

Commitments.  On the terms and subject to the conditions of this Agreement
(including Article VI), each Lender severally agrees to make loans (relative to
each Lender, its “Loans”) to the Borrower as described in this Section 2.1.

SECTION 2.1.1

Commitment.

(a)

On the terms and subject to the conditions of this Agreement (including Article
VI), from time to time on the Effective Date and on the last Business Day of
each month during the period beginning after the Effective Date and ending
on any Commitment Termination Date relating to all Commitments, each Lender will
make Loans to the Borrower equal to such Lender’s Percentage of the aggregate
principal amount of the Loan requested by the Borrower to be made on such day in
the applicable Borrowing Request therefor.  Once repaid or prepaid, such Loans
may not be reborrowed.

(b)

[Reserved.]

SECTION 2.1.2

Lenders Not Required To Make Loans Under Certain Circumstances.  No Lender
shall, as applicable, be required to make any Loan if, after giving effect
thereto





 

25

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(i)

the aggregate outstanding principal amount of all Loans of all Lenders would
exceed the Commitment Amount, or

(ii)

the aggregate outstanding principal amount of all Loans of such Lender would
exceed such Lender’s Percentage of the Commitment Amount; or

(iii)

a Collateral Value Deficiency would exist; or

(iv)

a Default has occurred and is continuing.

SECTION 2.2.

Reduction of Commitment Amounts.  The Commitment Amount is subject to reduction
from time to time pursuant to this Section 2.2.

SECTION 2.2.1

Optional.  The Borrower may, from time to time on any Business Day, voluntarily
reduce the Commitment Amount; provided, however, that all such reductions shall
require at least three (3) Business Days’ prior notice to the Administrative
Agent and be permanent, and any partial reduction of the Commitment Amount shall
be in a minimum amount of $100,000 and in an integral multiple of $50,000.

SECTION 2.2.2

Mandatory.

(a)

[Reserved.]

(b)

On any Commitment Termination Date, the Commitment Amount shall be reduced to
zero.

SECTION 2.3.

Borrowing Procedure.  By delivering a Borrowing Request to the Administrative
Agent on or before 10:00 a.m. (Houston, Texas time) on or before the
fifth-to-last Business Day of each month, the Borrower may from time to time
irrevocably request, on not less than five (5) Business Days’ notice, that a
Borrowing be made in a minimum amount of $100,000 and an integral multiple of
$25,000, or in the unused amount of the applicable Commitment Amount; provided,
however, that the Borrower may not request a Borrowing to be made more than once
during any one calendar month.  On the terms and subject to the conditions of
this Agreement, each Borrowing shall be made on the Business Day specified in
such Borrowing Request on or before 1:00 p.m. (Houston, Texas time).  On such
Business Day each Lender shall deposit with the Administrative Agent same day
funds in an amount equal to such Lender’s Percentage of the requested Borrowing.
 Such deposit will be made to an account located in the State of New York which
the Administrative Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request.  No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan; provided that if any Lender (other than a Lender that
is an Affiliate of the Administrative Agent) fails to make a Loan, following a
request from the Borrower,





 

26

 

--------------------------------------------------------------------------------








Credit Agrmt

 




the Administrative Agent agrees to use commercially reasonable efforts to assist
the Borrower in locating an Assignee Lender to replace such Lender.

SECTION 2.4.

Continuation Elections.  Upon the expiration of the then current Interest
Period, each LIBO Rate Loan shall automatically be continued as a LIBO Rate Loan
with an Interest Period commencing on the expiration of such immediately
preceding Interest Period; provided, however, that each such continuation shall
be pro rated among the applicable outstanding Loans of all Lenders.

SECTION 2.5.

Funding.  Each Lender may, if it so elects, fulfill its obligation to make or
continue LIBO Rate Loans hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBO Rate Loan; provided, however, that such LIBO Rate Loan
shall nonetheless be deemed to have been made and to be held by such Lender, and
the obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless
be to such Lender for the account of such foreign branch, Affiliate or
international banking facility.

SECTION 2.6.

Loan Accounts and Notes.

(a)

The Loans made by each Lender shall be evidenced by one or more loan accounts or
records maintained by such Lender in the ordinary course of business.  The loan
accounts or records maintained by such Lender shall, in the absence of manifest
error, be final and conclusive and binding as to the amount of the Loans made by
such Lender to the Borrower and the interest and payments thereon.  Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Loans.

(b)

Each Lender’s Loans shall also be evidenced by a Note or Notes payable to the
order of such Lender in an aggregate principal amount not to exceed such
Lender’s Percentage of the Commitment.  The Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Notes (or on any continuation of such grid)
or in other books and records maintained by such Lender, which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal of, and
the interest rate and interest period applicable to the Loans evidenced thereby
(the Borrower may from time to time reasonably request a copy of such grid).
 Such notations shall, in the absence of manifest error, be final and conclusive
and binding as to the matters described therein; provided, however, that the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of the Borrower or any other Obligor.

SECTION 2.7.

Collateral Value Redetermination.

(a)

The Administrative Agent shall, based upon a review of the most recent
Engineering Report received by Agent, and based upon its own internal





 

27

 

--------------------------------------------------------------------------------








Credit Agrmt

 




engineering review and any other supplemental information received by the
Administrative Agent that the Administrative Agent deems appropriate, propose to
all of the Lenders a redetermined Collateral Value on or around January 31,
April 30,  July 31 and November 30 of each calendar year. The initial
redetermination shall commence on January 31, 2007 based upon a review of the
Engineering Report delivered pursuant to Section 8.1.1(j) and such other
supplemental information received by the Administrative Agent after the
Effective Date that the Administrative Agent deems appropriate. The Required
Lenders shall, within ten (10) Business Days after receipt from the
Administrative Agent of a proposal for a redetermined Collateral Value, approve
a redetermined Collateral Value at the amount proposed by the Administrative
Agent, subject to the provisions of Section 2.7(d).  Upon approval of a
redetermined Collateral Value, the Administrative Agent shall notify the
Borrower in writing of the Collateral Value determined on the basis of such
Engineering Report, where provided, or its own internal engineering review.
 Each such redetermination of the Collateral Value is herein called a “Scheduled
Redetermination.”  Each Scheduled Redetermination of the Collateral Value shall
be effective when the Borrower is notified of the amount of the redetermined
Collateral Value by the Administrative Agent.

(b)

In addition to the Collateral Value Redeterminations described in the foregoing
Section 2.7(a), the Borrower or Administrative Agent may request, and
Administrative Agent will consider, no more than one (1) additional
redetermination requested by the Administrative Agent and one (1) additional
redetermination requested by the Borrower of the Collateral Value at any time
during each calendar year following the Effective Date.  Each such requested
redetermination of the Collateral Value is herein called a “Requested
Redetermination.”  Within thirty (30) days after the later of (x) receipt of any
such request for a Requested Redetermination and (y) receipt of any updated
Engineering Report requested by the Administrative Agent, the Administrative
Agent shall, based upon a review of the most recent Engineering Report or, if
the Administrative Agent shall so require, an updated Engineering Report, and
any supplemental information it has received and deems appropriate, propose to
all of the Lenders a redetermined Collateral Value.  The Required Lenders shall,
within ten (10) Business Days after receipt from the Administrative Agent of a
proposal for a redetermined Collateral Value, approve a redetermined Collateral
Value at the amount proposed by the Administrative Agent, subject to the
provisions of Section 2.7(d).  Upon such approval of a redetermined Collateral
Value, the Administrative Agent shall notify the Borrower in writing of the
Collateral Value determined by the Administrative Agent.  Each Requested
Redetermination shall be effective when the Borrower is notified of the amount
of the redetermined Collateral Value by the Administrative Agent.

(c)

Each determination or redetermination of the Collateral Value pursuant to this
Section 2.7 and Section 3.1.2 shall be made after an engineering and economic
review of the Proven Reserves attributable to the Hydrocarbon Interests owned
directly by the Borrower or its Subsidiaries has been conducted





 

28

 

--------------------------------------------------------------------------------








Credit Agrmt

 




by the Administrative Agent and the Required Lenders and shall be made in the
exercise of their sole discretion.  In each case where the Administrative Agent
shall propose a redetermined Collateral Value, any Lender who objects to the
proposed Collateral Value shall, within the ten (10) Business Days period
described in subsections (a) or (b) above, as applicable, notify the
Administrative Agent and each other Lender of the amount of the redetermined
Collateral Value that it believes appropriate, and such objecting Lender shall
also be deemed to have approved any Collateral Value which is less than the
Collateral Value it has so indicated in writing it believes is appropriate.  Any
Lender that does not object to the redetermined Collateral Value proposed by the
Administrative Agent within the prescribed time period shall be deemed to have
approved (i) the redetermined Collateral Value proposed by the Administrative
Agent and (ii) any lesser Collateral Value proposed by any other Lender.

(d)

The Collateral Value is also subject to adjustment as provided for in
Section 3.1.2.

SECTION 2.8.

Purposes.  The Borrower shall apply the proceeds of each Loan only in the
following manner:

(a)

to finance certain trade payables of the Borrower and its Qualified
Subsidiaries;

(b)

to repay Indebtedness of the Borrower to Cornell Capital existing as of the date
hereof

(c)

to finance the Financed Acquisition;

(d)

to finance Approved Development Activities pursuant to the Approved Capital and
Operating Budget with respect to the Oil and Gas Properties owned by the
Borrower or any of the Borrower’s Qualified Subsidiaries including, without
limitation, the Initial Subject Properties;

(e)

to enter into Hedge Agreements as may be required from time to time by the
Administrative Agent; and

(f)

for working capital purposes in accordance with the Approved Capital and
Operating Budget.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1.

Repayments and Prepayments and Certain Collateral Value Matters.  The Borrower
shall repay the unpaid principal amount of the Loans as set forth in this
Section 3.1.





 

29

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 3.1.1

Repayments and Prepayments.  The Borrower shall repay in full the unpaid
principal amount of each Loan, and each Loan shall mature and be due and
payable, upon the Stated Maturity Date applicable thereto.  Prior thereto, the
Borrower

(a)

may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of any Loans; provided,
however, that

(i)

any such prepayment shall be made pro rata among Loans in accordance with the
provisions of Section 5.7;

(ii)

no such prepayment of any LIBO Rate Loan may be made on any day other than the
last day of the Interest Period for such Loan;

(iii)

all such voluntary prepayments shall require at least three (3) but no more than
five (5) Business Days’ prior written notice to the Administrative Agent (which
notice is irrevocable) stating the date and amount of such prepayment; and

(iv)

all such voluntary partial prepayments shall be in an aggregate minimum amount
of $100,000 and an integral multiple of $50,000;

(b)

shall, on each date when any reduction in any Commitment Amount shall become
effective, including pursuant to Section 2.2, make a mandatory prepayment (which
shall be applied (or held for application, as the case may be) by the Lenders to
the payment of the aggregate unpaid principal amount of those Loans then
outstanding) equal to the excess, if any, of the aggregate outstanding principal
amount of all Loans over such Commitment Amount as so reduced;

(c)

shall make prepayments as specified in Section 3.1.2;

(d)

shall make a prepayment on each Monthly Payment Date to be applied toward
repayment of the outstanding Loans in an amount equal to: (x) all revenues
received by the Borrower during such month in respect of the ownership or
operation of the Mortgaged Properties, including revenue from the sale of
Hydrocarbons, minus (y) all expenses that have been approved in the Approved
Capital and Operating Budget and that have been incurred and paid by the
Borrower during such month;

(e)

[Reserved.];

(f)

[Reserved.];

(g)

shall, on the Stated Maturity Date, pay an amount necessary to repay in full the
entire, outstanding principal amount of the Loans; and





 

30

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(h)

shall, immediately upon any acceleration of the Loans pursuant to Section 9.2 or
Section 9.3, repay all Loans, unless, pursuant to Section 9.3, only a portion of
all Loans is so accelerated.

Each payment or prepayment of any Loans made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 5.4, and shall
be applicable, to the extent of such prepayment, in the inverse order of
maturity.  No voluntary prepayment of principal of any Loans or any prepayment
pursuant to the preceding clause (c) shall cause a reduction in any Commitment
Amount.

SECTION 3.1.2

Collateral Value Deficiencies and Asset Sales.

(a)

Upon the occurrence of a Collateral Value Deficiency, the Administrative Agent
shall notify the Borrower of such Collateral Value Deficiency.  Within ten (10)
days from and after the Collateral Value Deficiency Notification Date, the
Borrower shall notify the Administrative Agent that it shall take one of the
following actions within sixty (60) days after the occurrence of such Collateral
Value Deficiency Notification Date:

(i)

The Borrower shall, within sixty (60) days of the occurrence of such Collateral
Value Deficiency Notification Date, execute and deliver to the Administrative
Agent supplemental or additional Security Documents, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, securing
payment of the Notes and the other Obligations and covering other Properties of
the Borrower or its Subsidiaries, including additional Oil and Gas Properties
directly owned by the Borrower or one or more of the Borrower’s Subsidiaries
which are not then covered by any Loan Document and which are of a type and
nature satisfactory to the Administrative Agent, and having a value (as
determined by the Required Lenders, and in addition to other Oil and Gas
Properties already subject to a mortgage and/or other collateral of a type in an
amount, and in all other respects satisfactory to the Administrative Agent and
the Required Lenders), sufficient to eliminate the Collateral Value Deficiency,
all as more particularly described in Section 8.1.7(a) and (b); or

(ii)

the Borrower shall indefeasibly make a cash payment with respect to the
Obligations (which shall be applied (or held for application, as the case may
be) by the Administrative Agent on behalf of the Lenders to the payment of the
aggregate unpaid principal amount of those Loans then outstanding) in an amount
sufficient to eliminate such Collateral Value Deficiency within sixty (60) days
after the occurrence of such Collateral Value Deficiency Notification Date (and
the Borrower shall indefeasibly make such cash payment within such sixty (60)
day period).

If the Borrower shall elect to execute and deliver (or cause one or more of the
Borrower’s Subsidiaries to execute and deliver) supplemental or additional





 

31

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Security Documents to the Administrative Agent pursuant to clause (i), it shall
provide the Administrative Agent and each Lender with descriptions of the
additional assets to be collaterally assigned (together with current valuations,
Engineering Reports, Phase 1 environmental reports, Security Documents described
in clause (i) and title evidence applicable thereto and other documents
including opinions of counsel, each of which shall be in form and substance
satisfactory to the Administrative Agent) within the sixty (60) day period
commencing with the occurrence of such Collateral Value Deficiency Notification
Date as described in clause (i).  Such supplemental or additional Security
Documents shall be subject to the terms of Section 8.1.7.  If the Borrower fails
to (i) elect to take either of the actions described in clauses (i) or (ii)
above within such ten (10) day period, (ii) deliver such supplemental or
additional Security Documents within such sixty (60) days or (iii) to
indefeasibly make such cash payment within such sixty (60) days, then without
any necessity for notice to the Borrower or any other person, the Borrower shall
become obligated immediately to indefeasibly pay in cash, Obligations in an
aggregate principal amount equal to the Collateral Value Deficiency.

(b)

(b)

If the Borrower or any Subsidiary sells, transfers or otherwise disposes of any
of the Collateral Value Properties that have been given a value in excess of
$100,000 in the most recent determination of the Collateral Value (considering,
in the aggregate, all such sales, transfers or other dispositions since the most
recent determination of Collateral Value), then the Collateral Value shall be
immediately reduced, until the effective date of the next Collateral Value
Redetermination, by an amount equal to the Net Reduction in Value, or by any
lesser amount as may be reasonably determined by the Administrative Agent and
the Required Lenders.

(ii)

If such reduction described in the foregoing clause (i) shall result in a
Collateral Value Deficiency, then in lieu of the provisions of clause (a) of
this Section 3.1.2, the Borrower shall immediately make an indefeasible cash
payment with respect to the Obligations (which shall be applied (or held for
application, as the case may be) by each Lender to the payment of the aggregate
unpaid principal amount of those Loans then outstanding) in the following
amount:  if the Net Sales Proceeds in respect of such sale are equal to or
greater than the Net Reduction in Value, then in an amount equal to the lesser
of (I) the amount of the Collateral Value Deficiency (after giving effect to the
applicable sale, transfer or other disposition) or (II) one hundred percent
(100%) of the Net Sales Proceeds and provided, that if the Net Sales Proceeds in
respect of such proposed sale are less than the Net Reduction in Value, then the
Borrower shall pay an amount equal to one hundred percent (100%) of the Net
Sales Proceeds plus an additional amount equal to the amount of the Net
Reduction in Value.





 

32

 

--------------------------------------------------------------------------------








Credit Agrmt

 




In addition to and cumulative of the foregoing, if a Collateral Value Deficiency
exists prior to such sale, transfer or other disposition of assets, then in lieu
of the provisions of clause (a) of this Section 3.1.2, the Borrower shall
immediately make an indefeasible cash payment with respect to the Obligations
(which shall be applied (or held for application, as the case may be) by each
Lender to the payment of the aggregate unpaid principal amount of those Loans
then outstanding) in an amount equal to the lesser of (i) the amount of the
Collateral Value Deficiency (after giving effect to the applicable sale,
transfer or other disposition), as applicable, or (ii) one hundred percent
(100%) of the Net Sales Proceeds.

(c)

In addition, if the Borrower or any of its Subsidiaries raises capital through
the issuance of any type of common, preferred or other equity or issues any
subordinated debt or senior unsecured debt, the net proceeds of such issuance
will first be applied to cure any Collateral Value Deficiency, if any, existing
as of the date of the receipt of such net proceeds by applying such net proceeds
to the payment of the unpaid principal amount of the Loans in an amount
sufficient to eliminate the Collateral Value Deficiency, and the remaining
balance of such net proceeds, if any, shall be retained by the Borrower.

SECTION 3.2.

Interest Provisions.  Interest on the outstanding principal amount of Loans
shall accrue and be payable in accordance with this Section 3.2.

SECTION 3.2.1

Rate.  Pursuant to an appropriately delivered Borrowing Request, the Borrower
may elect that Loans comprising a Borrowing accrue interest at a rate per annum
on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the lesser of (i) the sum of the LIBO Rate for such
Interest Period plus the Applicable Margin and (ii) the Highest Lawful Rate.
 All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
 All Reference Rate Loans made pursuant to Section 5.1 shall accrue interest at
a rate per annum equal to the lesser of (i) the Reference Rate plus a margin of
four percent (4%), or a margin of seven percent (7%) if Section 3.2.2 would be
applicable if such Loan were a LIBO Rate Loan, and (ii) the Highest Lawful Rate.

SECTION 3.2.2

Post-Maturity Rates.  After (w) the date any principal amount of any Loan shall
have become due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise), until such payment is made in full, (x) the date any
other monetary Obligation of the Borrower shall have become due and payable,
until such payment is made in full, (y) the date that is sixty (60) days after a
Collateral Value Deficiency Notification Date, if the applicable Collateral
Value Deficiency has not been cured, until such cure is effected, or (z) the
date any other Event of Default shall have occurred (and so long as such Event
of Default shall be continuing), and upon written notice to the Borrower, the
Borrower shall pay, but only to the extent permitted by Applicable Law, interest
(after as well as before judgment) on all Obligations at a rate per annum equal
to with respect to LIBO Rate Loans, for the period





 

33

 

--------------------------------------------------------------------------------








Credit Agrmt

 




from the date such Loan becomes due and payable to the end of the then
applicable Interest Period, the sum of the LIBO Rate for such Interest Period
plus the Applicable Margin plus a margin of three percent (3%).

SECTION 3.2.3

Payment Dates.  Interest accrued on each Loan shall be payable, without
duplication:

(a)

on the Stated Maturity Date;

(b)

on the date of any optional or required payment or prepayment, in whole or in
part, of principal outstanding on such Loan and on that portion of such Loan so
paid or prepaid;

(c)

with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period; and

(d)

on that portion of any Loans which is accelerated pursuant to Section 9.2 or
Section 9.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount shall have
become due and payable (whether on the Stated Maturity Date, upon acceleration
or otherwise) shall be payable upon demand.

SECTION 3.2.4

Maximum Interest.  It is the intention of the parties hereto to conform strictly
to applicable usury laws and, anything herein to the contrary notwithstanding,
the Obligations of the Borrower to the Lenders, the Administrative Agent and the
Designee under this Agreement and the other Loan Documents shall be subject to
the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of Applicable Law limiting
rates of interest which may be charged or collected by the Lenders.
 Accordingly, if the transactions contemplated hereby would be usurious under
Applicable Law with respect to the Lenders then, in that event, notwithstanding
anything to the contrary in this Agreement, it is agreed as follows:

(a)

the provisions of this Section 3.2.4 shall govern and control;

(b)

the aggregate of all consideration which constitutes interest under Applicable
Law that is contracted for, charged or received under this Agreement, or under
any of the other aforesaid agreements or otherwise in connection with this
Agreement by the Lenders shall under no circumstances exceed the maximum amount
of interest allowed by Applicable Law (such maximum lawful interest rate, if
any, with respect to the Lenders herein called the “Highest Lawful Rate”), and
any excess shall be credited to the Borrower by the Lenders (or, if such
consideration shall have been paid in full, such excess refunded to the
Borrower);





 

34

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(c)

all sums paid, or agreed to be paid, to the Lenders for the use, forbearance and
detention of the indebtedness of the Borrower to the Lenders hereunder shall, to
the extent permitted by Applicable Law, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and

(d)

if at any time the interest provided pursuant to Sections 3.2.1 and 3.2.2
together with any other fees payable pursuant to this Agreement and deemed
interest under Applicable Law, exceeds that amount which would have accrued at
the Highest Lawful Rate, the amount of interest and any such fees to accrue to
the Lenders pursuant to this Agreement shall be limited, notwithstanding
anything to the contrary in this Agreement, to that amount which would have
accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lenders pursuant to
this Agreement below the Highest Lawful Rate until the total amount of interest
accrued pursuant to this Agreement and such fees deemed to be interest equals
the amount of interest which would have accrued to such Lenders if a varying
rate per annum equal to the interest provided pursuant to Sections 3.2.1 and
3.2.2 had at all times been in effect, plus the amount of fees which would have
been received but for the effect of this Section 3.2.4.

SECTION 3.3.

Fees.  The Borrower agrees to pay the fees set forth in this Section 3.3.  All
such fees shall be non-refundable.

SECTION 3.3.1

Confidential Payment Letter.  The Borrower agrees to pay to the Administrative
Agent, for itself and for the account of the Lenders, the fees and other
payments as provided in the Confidential Payment Letter.

SECTION 3.3.2

Unused Fee.  The Borrower agrees to pay to the Administrative Agent, for the pro
rata account of the Lenders, for the period (including any portion thereof when
any of the Commitments are suspended by reason of the Borrower’s inability to
satisfy any condition of Article VI) commencing on the Effective Date, and
continuing through the final Commitment Termination Date, an unused fee at the
rate of one-half of one percent (0.5%) per annum on the average daily Commitment
Availability.  Such fees shall be based on a year comprised of three-hundred and
sixty (360) days and shall be payable by the Borrower in arrears on each
Quarterly Payment Date, commencing with the first such day following the
Effective Date, and on the Commitment Termination Date.

SECTION 3.4.

Proceeds Account.  The Security Documents contain an assignment to the
Administrative Agent by the Borrower and its Subsidiaries of all production of
Hydrocarbons and all proceeds attributable thereto properly allocable to the
Mortgaged Properties.  

SECTION 3.4.1

Revenues Into Account.  All revenue from the sale of Hydrocarbons from the
Mortgaged Properties shall be paid into an account maintained





 

35

 

--------------------------------------------------------------------------------








Credit Agrmt

 




with a bank designated by the Administrative Agent and subject to the Lockbox
Agreement (the “Proceeds Account”).  The Borrower hereby grants to the
Administrative Agent, subject to the prior assignment in favor of the
Administrative Agent of such production and its proceeds, a security interest in
its interest in the Proceeds Account and all proceeds thereof.  

SECTION 3.4.2

Cash Sweep.  From time to time each month during which no Default has occurred
and is continuing, upon the written request of the Borrower, the Administrative
Agent will transfer from the Proceeds Account to another account designated by
the Borrower, an amount equal to the sum of all expenses that have been approved
in the Approved Capital and Operating Budget and that have been, or will be,
incurred or paid by the Borrower during such month, and then on each Monthly
Payment Date, the Administrative Agent shall apply all remaining amounts in the
Proceeds Account first, as a payment of interest and fees then due and payable,
and second, as a mandatory prepayment of Loans as contemplated by Section
3.1.1(d).

SECTION 3.4.3

[Reserved.]

SECTION 3.5.

Overriding Royalty Interest; Assignment Is Not Collateral Security.  

(a)

As more fully set forth in the Agreement Concerning Overriding Royalty Interests
(which shall be in a form satisfactory to the Administrative Agent), and subject
to the terms and conditions thereof, in addition to interest paid on the Loans,
the Borrower and its Subsidiaries, as applicable, shall assign and convey to
each Initial Lender or the designee of each Initial Lender (each, a “Designee”),
as additional consideration payable to such Lenders to be retained in perpetuity
and not as additional collateral security, an overriding royalty interest in the
Borrower’s and each of Borrower’s Subsidiaries’ Hydrocarbon Interests comprising
all Oil and Gas Properties of the Borrower and its Subsidiaries that are
identified as Collateral Value Properties in the “Summary of Principal Terms &
Conditions” (as such term is defined in the Confidential Payment Letter)
attached to the Confidential Payment Letter.  Each such overriding royalty
interest shall be conveyed by an Assignment.  In addition to the representations
and warranties given in such Assignment, the Borrower hereby represents and
warrants that the overriding royalty interest conveyed by such Assignment is
free and clear of any mortgages, deeds of trust, voluntary or contractual Liens,
pledges, security interests, charges, conditional sales or other title retention
documents, or other encumbrances or burdens other than those in favor of the
Lenders, and as expressly set forth in such Assignment.

(b)

The Overriding Royalty Interests conveyed to NGPCRC as an Initial Lender are
subject to the terms and conditions set forth in such Agreement Concerning
Overriding Royalty Interests of even date herewith among the Borrower, the
Initial Lender and the Designee.





 

36

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 3.6.

Warrants; Warrants are Not Collateral Security.  In addition to interest paid on
the Loans, the Borrower shall issue to the Initial Lender or the Designee, as
additional consideration payable to the Lenders to be retained in perpetuity and
not as additional collateral security, the rights and interests granted in the
Warrant Documents.

ARTICLE IV

[RESERVED]




ARTICLE V

CERTAIN INTEREST RATE AND OTHER PROVISIONS

SECTION 5.1.

LIBO Rate Lending Unlawful.  If any Lender shall determine (which determination
shall, upon notice thereof to the Borrower, the Administrative Agent and each
other Lender, be conclusive and binding on the Borrower) that the introduction
of or any change in or in the interpretation by any Government Agency of any law
makes it unlawful, or any central bank or other Government Agency asserts that
it is unlawful, for such Lender to make, continue or maintain any Loan as a LIBO
Rate Loan, the obligations of all Lenders to make, continue or maintain any such
LIBO Rate Loans shall, upon such determination, forthwith be suspended until
such Lender shall notify the Borrower, the Administrative Agent and each other
Lender, that the circumstances causing such suspension no longer exist, and all
LIBO Rate Loans shall automatically convert into Reference Rate Loans at the end
of the then current Interest Periods with respect thereto or sooner, if required
by such law or assertion; provided, that if circumstances subsequently change so
a Lender shall not continue to be so affected, the Administrative Agent shall,
by notice to the Borrower, reinstate its obligations to make, maintain or
continue Loans as LIBO Rate Loans.

SECTION 5.2.

Inability to Determine Interest Rate.  If the Administrative Agent or any Lender
shall have determined that adequate means do not exist for ascertaining the
interest rate applicable hereunder to LIBO Rate Loans, then Administrative Agent
will promptly with give telecopy, electronic or telephonic notice of such
determination to the Borrower and each Lender at least one Business Day prior to
the commencement of the next succeeding Interest Period for such Loan.  If such
notice is given, each Lender may provide the Administrative Agent with a
proposed interest rate for a maturity comparable to such Interest Period and the
interest rate that shall be applicable to such Loan for such Interest Period
shall be the arithmetic mean of all such interest rates proposed by the Lenders
for such Interest Period that have been provided to the Administrative Agent
within twenty-four hours of the issuance of such notice, as calculated by the
Administrative Agent.

SECTION 5.3.

Increased Loan Costs, etc.  If by reason of





 

37

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(a)

any change in Applicable Law after the Effective Date or any change after the
Effective Date in the interpretation or application by any judicial or
regulatory authority of any Applicable Law, or

(b)

compliance by any Lender with any direction, request or requirement, whether or
not having the force of law, of any Government Agency, including Regulation D of
the F.R.S. Board:

(i)

any Lender shall be subject to any tax (other than taxes on net income and
franchises), levy, charge or withholding of any nature or to any variation
thereof or to any penalty with respect to any payment due under any LIBO Rate
Loan or other amounts due under this Agreement, whether directly or by such
being imposed on or suffered by such Lender;

(ii)

any reserve, deposit or similar requirement is or shall be applicable,
increased, imposed or modified in respect of extensions of credit or other
assets of, or any deposits with or other liabilities of, any Lender or Loans
made by such Lender or against any other funds, obligations or other property
owned or held by, such Lender and such Lender actually incurs such additional
costs; or

(iii)

there shall be imposed on any Lender any other condition affecting this
Agreement (or any of such extensions of credit or liabilities),

and the result of the foregoing is directly or indirectly to increase the cost
to such Lender of making, continuing or maintaining (or of its obligation to
make, continue or maintain) any Loans as LIBO Rate Loans, or to reduce any
amount receivable in respect thereof by such Lender, then and in any such case
such Lender may, at any time after the additional cost is incurred or the amount
received is reduced, notify the Borrower and the Administrative Agent thereof,
and the Borrower shall pay on demand such amounts as such Lender may specify to
be necessary to compensate such Lender for such additional cost or reduced
receipt.  The determination by such Lender, as the case may be, of any amount
due pursuant to this Section, as set forth in a statement setting forth the
calculation thereof in reasonable detail, shall in the absence of manifest
error, be final and conclusive and binding on all of the parties hereto.

SECTION 5.4.

Funding Losses.  In the event any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a LIBO
Rate Loan) as a result of

(a)

any repayment or prepayment of the principal amount of any LIBO Rate Loans on a
date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 3.1 or otherwise;





 

38

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefor by reason of any act or omission by the Borrower or failure of
a condition precedent to be satisfied; or

(c)

any Loans not being continued as LIBO Rate Loans by reason of any act or
omission by the Borrower;

then, upon the written notice of such Lender to the Borrower and the
Administrative Agent, the Borrower shall, within ten (10) days of its receipt
thereof, pay to such Lender such amount as will (in the reasonable determination
of such Lender) reimburse such Lender for such loss or expense.  Such written
notice (which shall include calculations in reasonable detail) shall in the
absence of manifest error, be final and conclusive and binding on all of the
parties hereto.

SECTION 5.5.

Increased Capital Costs.  After the Effective Date, if any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any Applicable Law by any Government Agency, affects or would
affect the amount of capital required or expected to be maintained by any Lender
or any Person controlling any Lender, and such Lender determines (in its sole
and absolute discretion) that the rate of return on its or such controlling
Person’s capital as a consequence of its Commitments hereunder or the Loans made
by such Lender is reduced to a level below that which such Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower and the Administrative Agent, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return.  A statement of such Lender as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall in the absence of
manifest error, be final and conclusive and binding on all of the parties
hereto.  In determining such amount, such Lender may use any method of averaging
and attribution that it (in its reasonable discretion) shall deem applicable.

SECTION 5.6.

Taxes.  

(a)

All payments by the Borrower of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, levies, assessments, imposts, deductions, fees, duties,
withholdings or other charges and all liabilities with respect thereto of any
nature whatsoever imposed by any taxing authority, but excluding franchise taxes
and taxes imposed on or measured by any Lender’s or Designee’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law then (unless
the Borrower already knows of such withholding or deduction, upon notice thereof
from the Lender) the Borrower will





 

39

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(i)

pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii)

promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(iii)

pay to the Administrative Agent for the account of the relevant Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received and retained had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such person would have received
had not such Taxes been asserted.

(b)

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent for the account of the
relevant Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental Taxes or other
liability (including interest, expenses or penalties) that may become payable by
any Lender as a result of any such failure, whether or not such Taxes or
liabilities were correctly or legally asserted.  Payment under this indemnity
shall be made within thirty (30) days after the date the Administrative Agent
makes written demand therefor.  For purposes of this Section 5.6, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c)

Upon the request of the Borrower, each Assignee Lender that is organized under
the laws of a jurisdiction other than the United States shall, prior to the due
date of any payment in respect of the Borrowings, execute and deliver to the
Borrower, on or about January 15 of each calendar year, one or more (as the
Borrower may reasonably request) United States Internal Revenue Service
Forms W-8 BEN or Forms W-8 ECI or such other forms or documents (or successor
forms or documents), appropriately completed, as may be applicable to establish
the extent, if any, to which a payment to such Assignee Lender is exempt from
withholding or deduction of Taxes.

(d)

To the extent taxes are imposed against the overriding royalty interest conveyed
to the Designee, or the production attributable thereto, the terms and
provisions of the Assignment shall govern the payment of the same.





 

40

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 5.7.

Payments, Computations, etc.  Unless otherwise expressly provided in this
Agreement or the Confidential Payment Letter, all payments by the Borrower
pursuant to this Agreement, the Notes or any other Loan Document shall be made
by the Borrower to the Administrative Agent for the pro rata account of the
Lenders entitled to receive such payment.  All such payments shall be made
without setoff, deduction or counterclaim, not later than 11:00 a.m. (Houston,
Texas time) on the date due, in U.S. Dollars in same day or immediately
available funds, to such account, located in the State of New York, with the
Administrative Agent as the Administrative Agent shall specify from time to time
by notice to the Borrower.  Funds received after that time shall be deemed to
have been received by the Administrative Agent on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest and fees is payable over a
year comprised of three hundred and sixty (360) days.  Whenever any payment to
be made shall otherwise be due on a day which is not a Business Day, such
payment shall (except as otherwise required by clause (c) of the definition of
the term “Interest Period” with respect to LIBO Rate Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

SECTION 5.8.

Sharing of Payments.  If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Sections 5.3, 5.4 and
5.5) in excess of its pro rata share of payments then or therewith obtained by
all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender, the purchase
price to the ratable extent of such recovery together with an amount equal to
such selling Lender’s ratable share (according to the proportion of

(a)

the amount of such selling Lender’s required repayment to the purchasing Lender
to

(b)

the total amount so recovered from the purchasing Lender)

of any interest or other amount paid by the purchasing Lender in respect of the
total amount so recovered.  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including pursuant
to Section 5.9) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
 If under any applicable bankruptcy,





 

41

 

--------------------------------------------------------------------------------








Credit Agrmt

 




insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section to share
in the benefits of any recovery on such secured claim.

SECTION 5.9.

Setoff.  The Administrative Agent and each Lender shall, upon the occurrence of
any Default described in clauses (a) through (d) of Section 9.1.9 or, with the
consent of the Administrative Agent, upon the occurrence of any other Default,
have the right to appropriate and apply to the payment of the Obligations owing
to it (whether or not then due), and (as security for such Obligations) the
Borrower hereby grants to the Administrative Agent and each Lender a continuing
security interest in, any and all balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter maintained with or otherwise held by
the Administrative Agent and each Lender, including without limitation, the
Proceeds Account.  The Administrative Agent and each Lender agree promptly to
notify the Borrower after any such setoff and application made by the
Administrative Agent or such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of the Administrative Agent and each Lender under this Section 5.9 are in
addition to other rights and remedies (including other rights of setoff under
Applicable Law or otherwise) which the Administrative Agent or such Lender may
have.

SECTION 5.10.

Use of Proceeds.  The Borrower shall apply the proceeds of each Borrowing in
accordance with Section 2.8; without limiting the foregoing, no proceeds of any
Loan will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation T, U, or X.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.1.

Initial Credit Extension.  The obligation of each Lender to make the initial
Credit Extension shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 6.1.

SECTION 6.1.1

Resolutions, etc.  The Administrative Agent shall have received from the
Borrower and each of Borrower’s Subsidiaries a certificate, dated the date of
the initial Credit Extension, of the respective Secretary or Assistant Secretary
of each of the Borrower and the Borrower’s Subsidiaries, respectively, as to

(a)

resolutions of the Board of Directors, or its equivalent, of the Borrower and
the shareholders of each of the Borrower’s Subsidiaries then in full force and
effect authorizing the execution, delivery and performance of this Agreement,
the Notes and each other Loan Document to be executed by it;





 

42

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

the incumbency and signatures of those of its officers or Persons authorized to
act with respect to this Agreement, the Notes and each other Loan Document
executed by it;

(c)

the Organic Documents of the Borrower and each of the Borrower’s Subsidiaries;
and

(d)

evidence that each of the Borrower and each of the Borrower’s Subsidiaries (i)
is duly organized or formed or registered and (ii) is validly existing and in
good standing and qualified to transact business under the laws of the
jurisdiction of its respective organization and in each of the jurisdictions
where the Mortgaged Properties, Collateral Value Properties and Development
Properties are located and in each other jurisdiction where the failure to be so
qualified or in good standing would have a Material Adverse Effect,

upon which certificates the Administrative Agent and the Lenders may
conclusively rely until the Administrative Agent shall have received a further
certificate of the Secretary of the Borrower canceling or amending such prior
certificate.

SECTION 6.1.2

Delivery of Notes.  The Administrative Agent shall have received, for the
account of each Lender, its Notes duly executed and delivered by the Borrower.

SECTION 6.1.3

Guaranties.  The Administrative Agent shall have received executed counterparts
of the Guaranties, dated as of the date hereof, duly executed by each of the
Borrower’s Subsidiaries.

SECTION 6.1.4

Pledge Agreements.  The Administrative Agent shall have received executed
counterparts of the Pledge Agreements, dated as of the date hereof, duly
executed by the Borrower, pledging 100% of its interest in the Capital Stock of
each Subsidiary of the Borrower organized under the laws of the United States of
America and pledging 65% of its interest in the Capital Stock of each Subsidiary
of the Borrower organized under the laws of a country other than the United
States of America, together with the certificates, evidencing all of the issued
and outstanding shares of Capital Stock pledged pursuant to the Pledge
Agreements, which certificates shall in each case be accompanied by undated
stock powers duly executed in blank, and, as applicable, with the evidence of
completion (or satisfactory arrangement for the completion) of all filings and
recordings of the Pledge Agreements as may be necessary, or in the reasonable
opinion of the Administrative Agent, desirable, effectively to create a valid,
perfected first priority lien against and security interest in the collateral
covered thereby

SECTION 6.1.5

Security Agreement.  The Administrative Agent shall have received executed
counterparts of the Security Agreements, dated as of the date hereof, duly
executed by the Borrower and each of its Subsidiaries, as applicable, together
with





 

43

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(a)

Uniform Commercial Code financing statements (Form UCC-1), in proper form for
filing, naming the Borrower (or its Subsidiary, as applicable) as the debtor and
the Administrative Agent as the secured party, or other similar instruments or
documents, filed under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the security interest of the Administrative Agent pursuant to such
Security Agreement; and

(b)

proper Uniform Commercial Code Form UCC-3 termination statements, if any,
necessary to release all Liens and other rights of any Person in any collateral
described in such Security Agreement previously granted by any Person together
with such other Uniform Commercial Code Form UCC-3 termination statements as the
Administrative Agent may request from the Borrower.

SECTION 6.1.6

Consents, Mortgage Consents and Approvals.  The Administrative Agent shall have
received true and correct copies, certified by the Borrower, of (a) all Mortgage
Consents and Consents set forth in Schedule V required in connection with the
Properties to be encumbered by Mortgages delivered pursuant to Section 6.1.7 or
the Security Agreements delivered pursuant to Section 6.1.5, respectively, and
(b) all Approvals that may be requested by the Administrative Agent.

SECTION 6.1.7

Mortgage.  The Administrative Agent shall have received counterparts of a
Mortgage, relating to all of the Hydrocarbon Interests and related Oil and Gas
Properties of the Borrower and its Subsidiaries that are included in the
Lenders’ determination of the initial Collateral Value, dated as of a recent
date, in each case duly executed by the Borrower and/or its Subsidiaries, as
applicable, together with

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of such Mortgage as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable effectively to create
a valid, perfected first priority Lien against the Properties purported to be
covered thereby;

(b)

favorable mortgagee’s title opinions in favor of the Administrative Agent and
all Lenders (in form and substance and issued by title counsel satisfactory to
the Administrative Agent, substantially in the form of Exhibit I hereto), with
respect to the Property purporting to be covered by the Mortgage (including,
without limitation to the Oil and Gas Properties described on Schedule II
hereto) setting forth the working interest and net revenue interest of the
Borrower and its Subsidiaries in such Properties and opining that the Borrower’s
and its Subsidiaries’ title to such property is good and marketable and valid
and that the interests created by the Mortgage constitute valid first Liens
thereon free and clear of all defects and encumbrances other than as provided in
Section 8.2.3 or as approved by the Administrative Agent;





 

44

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(c)

letters in lieu of transfer orders for each purchaser of Hydrocarbons
attributable to the Borrower’s and its Subsidiaries’ interests in the Mortgaged
Properties; and

(d)

such other approvals, opinions, or documents as the Administrative Agent may
request.

SECTION 6.1.8

Opinions of Counsel.  The Administrative Agent shall have received opinions,
dated the date of the initial Credit Extension and addressed to the
Administrative Agent and all Lenders from

(a)

Dieterich & Associates, counsel to the Borrower, substantially in the form of
Exhibit H-1 hereto;

(b)

Jones, Walker, Waechter, Poitevent, Carrère & Denègre  L.L.P., Louisiana counsel
to the Borrower, substantially in the form of Exhibit H-2 hereto; and

(c)

Flowers Davis, P.L.L.C., Texas counsel to the Borrower, substantially in the
form of Exhibit H-3 hereto.

(d)

Morris Reese, Texas counsel to the Borrower, substantially in the form of
Exhibit H-3 hereto.

SECTION 6.1.9

UCC-11s.  The Administrative Agent shall have received certified copies of
Uniform Commercial Code Requests for Information or Copies (Form UCC-11), or a
similar search report certified by a party acceptable to the Administrative
Agent, dated a date reasonably near to the date of the initial Credit Extension,
listing all effective financing statements which name the Seller, the Borrower,
its Subsidiaries and each other Obligor (under their present names and any
previous names) as the debtor and which are filed in the States of Arizona,
Louisiana, Texas and Washington and such other jurisdictions which may be
reasonably requested by the Administrative Agent, together with copies of such
financing statements (none of which shall cover any collateral described in the
Mortgages or other Security Documents).

SECTION 6.1.10

Evidence of Insurance.  The Administrative Agent shall have received
certificates of insurance satisfactory to it evidencing the existence of all
insurance required to be maintained by the Borrower by this Agreement and the
other Loan Documents.

SECTION 6.1.11

Engineering Reports.  The Administrative Agent shall have received Engineering
Reports from internal engineers employed by the Borrower (as approved by the
Administrative Agent) as to all Collateral Value Properties located in Tom Green
County, Texas and from Haas Petroleum Engineering Services Inc. as to all other
Collateral Value Properties listed on Schedule II.

SECTION 6.1.12

Environmental Report.  The Administrative Agent shall have received the Phase I
environmental assessment dated as of a date satisfactory to





 

45

 

--------------------------------------------------------------------------------








Credit Agrmt

 




the Administrative Agent and prepared by a Person acceptable to the
Administrative Agent with respect to the Acquired Properties and the Existing
Borrower Properties, and such other information with respect to the ownership
and past use of the Mortgaged Properties as the Administrative Agent may
request, and such reports and information shall be satisfactory in form,
substance and scope to the Administrative Agent and the Lenders.

SECTION 6.1.13

Approved Budgets.  The Administrative Agent shall have received the Approved
Capital and Operating Budget and the Approved General and Administrative Budget
(for the period beginning with the Effective Date and ending on the last day of
the sixth Fiscal Quarter following the Effective Date), each in form, scope and
detail satisfactory to the Administrative Agent and the Lenders in their sole
and absolute discretion.

SECTION 6.1.14

Release of Liens and Payment of Existing Obligations.  Administrative Agent
shall have received evidence, in form and substance satisfactory to
Administrative Agent, in its sole discretion, of the prior or contemporaneous
indefeasible payment in full of all Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness permitted by Section 8.2.2) including all
Indebtedness outstanding to Cornell Capital, Thomas Energy Services, Inc. and
Coil Tubing Services, L.L.C., all open accounts extended by suppliers on normal
trade terms in connection with purchases of goods and services and any
indebtedness secured by Liens (other than Liens permitted under Section 8.2.3)
which encumber the Initial Subject Properties.

SECTION 6.1.15

ORRI Agreement and Certificate, etc.  The Administrative Agent shall have
received an executed Agreement Concerning Overriding Royalty Interests, which
shall be in a form satisfactory to the Administrative Agent, a Certificate as to
Overriding Royalty Interests, substantially in the form of Exhibit K, pertaining
to the Overriding Royalty Interests granted by the Assignment.

SECTION 6.1.16

Assignment.  The Administrative Agent shall have received counterparts of the
Assignments in favor of the Designee with respect to the Collateral Value
Properties described on Schedule II, duly executed by the Borrower and the
Borrower’s Subsidiaries, together with

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of the Assignment as may be necessary or desirable to
vest title to the Overriding Royalty Interest described therein in favor of the
Designee; and

(b)

such title opinions or other assurances of title with respect to the overriding
royalties which are the subject of the Assignment as the Administrative Agent
may require.

SECTION 6.1.17

Financial Statements.  Administrative Agent shall have received such financial
statements concerning the Borrower and its Subsidiaries, as the Administrative
Agent shall have requested, in form and substance satisfactory to the





 

46

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Administrative Agent, certified by an Authorized Officer of the Borrower as
being true, correct and complete.

SECTION 6.1.18

Hydrocarbon Hedging.  The Borrower will enter into natural gas and crude oil
Hedging Agreements with Approved Hedge Counterparties and on such other terms as
are reasonably satisfactory to the Administrative Agent, that will enable the
Borrower to obtain the net realized prices of at least $5.00/MMBtu for natural
gas and at least $50.00/bbl for crude oil] for Hydrocarbons produced from its
and each Borrower’s Subsidiary’s Hydrocarbon Interests, for the volumes and for
the time periods set forth on Part 1 of Schedule IV.

SECTION 6.1.19

Lockbox Agreement.  The Administrative Agent shall have received counterparts of
the Lockbox Agreement, duly executed by the Borrower and each of its
Subsidiaries.

SECTION 6.1.20

Compliance with Representations and Warranties.  The Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower stating
that all representations and warranties contained in Article VII are true and
correct in all material respects as of the Effective Date.

SECTION 6.1.21

Closing Fees, Expenses, etc.  The Administrative Agent shall have received, for
its own account, or for the account of each Lender, as the case may be, all
reasonable costs and expenses due and payable pursuant to Sections 3.3 and 11.3,
if then invoiced.

SECTION 6.1.22

Consummation of Financed Acquisition.  With respect to the funding of the
Financed Acquisition, the conditions set forth in the Financed Acquisition
documents to the obligations of Sellers and the Borrower to consummate the
Financed Acquisition shall have been satisfied in full (without amendment or
waiver of, or other forbearance to exercise any rights with respect to, any of
the terms or provisions thereof by Sellers or the Borrower), and the Financed
Acquisition shall have been consummated and Administrative Agent shall have
received a certificate to that effect signed by an Authorized Officer of
Borrower.  Administrative Agent shall have received a copy of the Financed
Acquisition documents, certified by an Authorized Officer of Borrower as being
true, correct and complete.

SECTION 6.1.23

Proceeds of Issuance of Capital Stock.  The Borrower shall have received
proceeds from the issuance of Capital Stock of the Borrower in an amount not
less than Two Million Seven Hundred Thousand Dollars ($2,700,000), and the
Administrative Agent shall have received evidence satisfactory to it of the
receipt of such funds.

SECTION 6.1.24

Warrants, etc.  The Administrative Agent shall have received counterparts of the
Warrant Documents, in each case executed and delivered by the Borrower.





 

47

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 6.1.25

 Other Documents.  The Administrative Agent and each Lender shall have received
such other documents as it may request, including without limitation each
Material Contract listed on Schedule VI.

SECTION 6.2.

Inclusion of Hydrocarbon Interests in the Collateral Value.  The inclusion of
any additional Hydrocarbon Interests in the Collateral Value is subject to the
following conditions having been satisfied and receipt by the Administrative
Agent and each Lender of the following documents, in each case with respect to
each Hydrocarbon Interest and related Oil and Gas Properties which the Borrower
requests be included in the Collateral Value, and each of which conditions and
documents shall be satisfactory to the Administrative Agent in form and
substance.

SECTION 6.2.1

Environmental Report.  Unless the Administrative Agent has already received a
satisfactory environmental assessment covering the same lands to which such
Hydrocarbon Interests pertain, the Administrative Agent and each Lender shall
have received Phase I environmental assessments as of a recent date prepared by
an environmental consulting firm as shall be acceptable to the Administrative
Agent, and such other information with respect to the ownership and past use of
the Mortgaged Properties relating to such Hydrocarbon Interests as the
Administrative Agent may request, and such reports shall be satisfactory in
form, substance and scope to the Administrative Agent.

SECTION 6.2.2

Mortgage.  The Administrative Agent shall have received counterparts of a
Mortgage relating to such Hydrocarbon Interests and related Oil and Gas
Properties, dated as of a recent date, duly executed by the Borrower and/or its
Subsidiaries, as applicable, together with

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of such Mortgage as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable effectively to create
a valid, perfected first priority Lien against the Properties purported to be
covered thereby, subject only to those Liens permitted by Section 8.2.3;

(b)

favorable mortgagee’s title opinions in favor of the Administrative Agent and
all Lenders (in form and substance and issued by title counsel satisfactory to
the Administrative Agent, substantially in the form of Exhibit I hereto), with
respect to the Property purporting to be covered by the Mortgage setting forth
the working interest and net revenue interest of the Borrower and/or its
Subsidiaries in such Properties and opining that the Borrower’s and/or its
Subsidiaries’ title to such property is good and marketable and valid and that
the interests created by the Mortgage constitute valid first Liens thereon free
and clear of all defects and encumbrances other than as approved by the
Administrative Agent, subject only to those Liens permitted by Section 8.2.3;
provided that such opinions shall not be then required if, after considering the
effect of adding such Hydrocarbon Interests to the Collateral Value, at least
90% of the value of the Proven Reserves to which value is given in the most
recent





 

48

 

--------------------------------------------------------------------------------








Credit Agrmt

 




determination of the then current Collateral Value, are then covered by
favorable mortgagee’s title opinions, and

(c)

such other approvals, opinions, or documents as the Administrative Agent may
request.

SECTION 6.2.3

UCC-11s.  The Administrative Agent shall have received certified copies of
Uniform Commercial Code Requests for Information or Copies (Form UCC-11), or a
similar search report certified by a party acceptable to the Administrative
Agent, dated as of a recent date, listing all effective financing statements
which name the Borrower or its Subsidiaries (under their present names and any
previous names) as the debtor and which are filed in the jurisdictions in the
State of Washington, State of Arizona or the state in which such Oil and Gas
Properties are located and in which the Mortgage referenced in Section 6.2.2. is
to be filed, together with copies of such financing statements (none of which
shall cover any collateral described in any such Mortgage, subject only to those
Liens permitted by Section 8.2.3).

SECTION 6.2.4

Evidence of Insurance.  The Administrative Agent shall have received
certificates of insurance satisfactory to it evidencing the existence of all
insurance required to be maintained by the Borrower by this Agreement and the
other Loan Documents with respect to the Hydrocarbon Interests and related Oil
and Gas Properties being added to the Collateral Value.

SECTION 6.2.5

Engineering Reports.  The Administrative Agent and the Lenders shall have
received an Engineering Report, dated as of a recent date from Haas Petroleum
Engineering Services Inc., or a petroleum engineer acceptable to the
Administrative Agent, as to the Hydrocarbon Interests being added to the
Collateral Value, which Engineering Report shall be satisfactory to the
Administrative Agent in form and substance.

SECTION 6.2.6

Material Contracts and Related Consents; Security Agreement.  The Administrative
Agent shall have received true and correct copies, certified by the Borrower,
and approved the form and substance of, (a) each Material Contract listed on
Schedule VI, related to the Hydrocarbon Interests being added to the Collateral
Value, (b) each Approval as may be requested by the Administrative Agent.  In
addition, the Administrative Agent shall have received duly executed
counterparts of a Security Agreement or, if applicable, amendments to an
existing Security Agreement which add any such Material Contract to the
Collateral (as defined in the Security Agreement), a Consent and, as applicable,
a Mortgage Consent, for each such Material Contract, dated as of a recent date.

SECTION 6.2.7

Guaranties.  The Administrative Agent shall have received duly executed
counterparts of a Guaranty from any Subsidiary of the Borrower which is adding
Hydrocarbon Interests to the Collateral Value, unless such a Guaranty has
already been delivered to the Administrative Agent in connection with a previous
addition to the Collateral Value on the Effective Date.





 

49

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 6.2.8

Additional Stock or Membership Pledge.  The Administrative Agent shall have
received executed counterparts of the Pledge Agreement, dated not later than the
date of such Loan, duly executed by Borrower or the applicable Subsidiary
pledging its interest in the Capital Stock of any such Subsidiary which is
adding Hydrocarbon Interests to the Collateral Value, unless such Pledge
Agreement has already been delivered to the Administrative Agent, accompanied by
the original share certificate evidencing such Capital Stock or equity interests
and executed stock powers (in blank), and the evidence of satisfactory
arrangement for the completion of all filings and recordings of the Pledge
Agreement as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable, effectively to create a valid, perfected first
priority lien against and security interest in the collateral covered thereby.

SECTION 6.2.9

Overriding Royalty Interests.  To the extent that (x) new Properties, additional
interests in existing Properties, or new classifications of Properties are
considered in a redetermination of the Collateral Value, (y) the Designee have
not already received an Assignment pertaining thereto and (z) pursuant to
Section 3.5(a), the Designee is entitled to receive an Overriding Royalty
Interest, the Designee shall have received Assignment and Conveyance of
Overriding Royalty Interests and Certificate as to Overriding Royalty Interests
with respect to such Properties duly executed by the Borrower and the Borrower’s
Subsidiaries, together with

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of the Assignment as may be necessary or desirable to
vest title to the Overriding Royalty Interest described therein; and

(b)

such title opinions or other assurances of title with respect to the overriding
royalties which are the subject of the Assignment as the Administrative Agent
may require.

SECTION 6.2.10

Other Documents.  The Administrative Agent shall have received such other
documents as it may request.

SECTION 6.3.

All Credit Extensions.  The obligation of each Lender to make any Credit
Extension (including the initial Credit Extension) shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 6.3.

SECTION 6.3.1

Compliance with Warranties, No Default, etc.  Both before and after giving
effect to any Credit Extension (but, if any Default of the nature referred to in
Section 9.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds of any Borrowing unless all such Defaults of the nature referred to in
Section 9.1.5 are cured with the proceeds of such Borrowing) the following
statements shall be true and correct

(a)

the representations and warranties set forth in Article VII (excluding, however,
those contained in Section 7.9) and in the other Loan Documents shall be true
and correct with the same effect as if then made (unless





 

50

 

--------------------------------------------------------------------------------








Credit Agrmt

 




stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date);

(b)

except as disclosed in Item 7.9 of the Disclosure Schedule by the Borrower to
the Administrative Agent and Lenders pursuant to Section 7.9

(i)

no labor controversy, litigation, arbitration or governmental investigation or
proceeding shall be pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries, or any of their respective
Properties, businesses, assets or revenues, which has or might be expected to
have a Material Adverse Effect; and

(ii)

no development shall have occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding disclosed pursuant to
Section 7.9 which has or might be expected to have a Material Adverse Effect;
and

(c)

no Default shall have then occurred and be continuing, and neither the Borrower
nor any other Obligor are in material violation of any Applicable Law or court
order or decree if such violation has or might be expected to have a Material
Adverse Effect.

SECTION 6.3.2

Credit Request.  The Administrative Agent shall have received a Borrowing
Request for such Credit Extension.  The delivery of a Borrowing Request and the
acceptance by the Borrower of the proceeds of the Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
(both immediately before and after giving effect to such Borrowing and the
application of the proceeds thereof) the statements made in Section 6.3.1 are
true and correct.

SECTION 6.3.3

Satisfactory Legal Form.  All documents executed or submitted pursuant hereto by
or on behalf of the Borrower or any of its Subsidiaries shall be satisfactory in
form and substance to the Administrative Agent and its counsel; the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may request.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans hereunder, the Borrower represents and warrants unto
Administrative Agent and each Lender as set forth in this Article VII.  

SECTION 7.1.

Organization, etc.  The Borrower and each other Subsidiary of Borrower is a
corporation, company or partnership, each validly organized and existing and in
good standing under the laws of the jurisdiction of its organization, is





 

51

 

--------------------------------------------------------------------------------








Credit Agrmt




duly qualified to do business and is in good standing as a foreign corporation,
company or partnership in each jurisdiction where the nature of its business
requires such qualification, where the failure so to qualify would have a
Material Adverse Effect and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
Obligations under this Agreement, the Notes and each other Loan Document to
which it is a party and to own and hold under lease its Property and to conduct
its business substantially as currently conducted by it, in each case where the
failure so to do would have a Material Adverse Effect.  As of the Effective
Date, the Borrower has no Subsidiaries other than as listed in Schedule III.  

SECTION 7.2.

Due Authorization, Non-Contravention, etc.  The execution, delivery and
performance by the Borrower and each other Obligor of this Agreement, the Notes
and each other Loan Document executed or to be executed by it are within the
Borrower’s and each such Obligor’s company powers, have been duly authorized by
all necessary company or other action, as the case may be, on the part of the
Borrower or such other Obligor and do not

(a)

contravene the Borrower’s or such Obligor’s Organic Documents;

(b)

contravene or result in any violation of or default under any Applicable Law or
any material contractual restriction, court decree or order, in each case
binding on or affecting the Borrower or any other Obligor or any Properties,
businesses, assets or revenues of the Borrower or any other Obligor;

(c)

result in, or require the creation or imposition of, any Lien on (except for the
Liens of the Loan Documents) any of the Borrower’s or any other Obligor’s
Properties, businesses, assets or revenues.

SECTION 7.3.

Government Approval, Regulation, etc.  Except for those which have been
obtained, and those for which a temporary written waiver from the Administrative
Agent has been received, no authorization or approval or other action by, and no
notice to or filing with, any Government Agency or other Person is required for
the due execution, delivery or performance by the Borrower or any other Obligor
of this Agreement, the Notes or any other Loan Document to which it is a party.

SECTION 7.4.

Investment Company Act.  Neither the Borrower nor any of its Subsidiaries nor
any other Obligor, is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 7.5.

[Reserved.]

SECTION 7.6.

Validity, etc.  This Agreement constitutes, and the Notes and each other Loan
Document executed by the Borrower or any of its Subsidiaries will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower and such Subsidiaries, as applicable, enforceable in
accordance with their respective terms, and each Loan Document executed pursuant
hereto by each other Obligor will, on the due execution and delivery thereof by
such Obligor, be the legal, valid and binding obligation of such Obligor
enforceable in





 

52

 

--------------------------------------------------------------------------------








Credit Agrmt

 




accordance with its terms, in each case subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally.

SECTION 7.7.

Financial Information.  The audited balance sheets of the Borrower as at April
30, 2006 and April 30, 2005, the audited statements of income and cash flows for
the Borrower for the twelve months ending April 30, 2006 and April 30, 2005, and
the unaudited consolidating balance sheets of the Borrower as at July 31, 2006,
and the respective, related consolidated unaudited statements of operations and
cash flow of the Borrower, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated financial condition of
the corporations covered thereby as at the date thereof and the results of their
unaudited operations for the period then ended, and show all material
Indebtedness of the Borrower and its consolidated Subsidiaries, as of the date
thereof, including liabilities for taxes, material commitments and Contingent
Liabilities.

SECTION 7.8.

No Material Adverse Change.  Since July 31, 2006, there has been no change in
the financial condition, operations, assets, business, Properties or prospects
of the Borrower or its Subsidiaries that has or might be expected to have a
Material Adverse Effect.

SECTION 7.9.

Litigation, Labor Controversies, etc.  There is no pending or, to the knowledge
of the Borrower, threatened litigation, action, proceeding, or labor controversy
affecting the Borrower or any of its Subsidiaries, or any of their respective
Properties, businesses, assets or revenues, which has or might be expected to
have a Material Adverse Effect, except as disclosed in Item 7.9 (“Litigation”)
of the Disclosure Schedule.  As of the Effective Date, neither the Borrower nor
any of its Subsidiaries is in default of any of its material obligations under
any Material Contract.

SECTION 7.10.

Ownership of Properties.  Each of the Borrower and each of its Subsidiaries has
good and marketable title to its Properties (including, without limitation, all
Hydrocarbon Interests), free and clear of all Liens except (a) those referred to
in the financial statements referred to in Section 7.7, (b) as disclosed to the
Lender in the Disclosure Schedule or (c) as permitted by Section 8.2.3.  After
giving full effect to all Liens permitted under Section 8.2.3, and except as to
those Oil and Gas Properties disposed of pursuant to Section 8.2.9, the Borrower
and its Subsidiaries own the net interests in Hydrocarbons produced from the Oil
and Gas Properties as reflected in the most recent Engineering Report (less any
interests conveyed to the Designee), and neither the Borrower nor any of its
Subsidiaries is obligated to bear costs or expenses in respect of the Oil and
Gas Properties in excess of its working interest percentage as reflected in the
most recent Engineering Report.  The Administrative Agent has received currently
effective, duly executed Mortgages and other Loan Documents encumbering Oil and
Gas Properties constituting at least ninety percent (90%) of the amount of
Proven Reserves to which value is given in the determination of the current
Collateral Value.  No employee of the Borrower or its Subsidiaries has any right
to receive any overriding royalty interest or other interest in any of the
Collateral Value Properties.





 

53

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 7.11.

Taxes.  Except as disclosed in Item 7.11 (“Taxes”) of the Disclosure Schedule,
each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
Federal and other tax returns and reports required by Applicable Law to have
been filed by it and has paid all taxes and other governmental charges thereby
shown to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.  None
of the disclosed events described in Item 7.11 (“Taxes”) of the Disclosure
Schedule could reasonably be expected to cause a Material Adverse Effect, either
individually or in the aggregate.

SECTION 7.12.

Pension and Welfare Plans.  During the twelve-consecutive-month period prior to
the Effective Date and prior to the date of any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any material liability,
fine or penalty.  Except as disclosed in Item 7.12 (“Employee Benefit Plans”) of
the Disclosure Schedule or as otherwise reflected in the financial statements of
the Borrower and its consolidated Subsidiaries, neither the Borrower nor any
member of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

SECTION 7.13.

Compliance with Law.  Neither the Borrower nor any of its Subsidiaries (a) is in
violation of any Applicable Law of, or is in violation of the terms of any
Approval issued by any Government Agency; or (b) has failed to obtain any
Approval necessary to ownership of any of its properties or the conduct of its
business (including without limitation any such authorization from the Federal
Energy Regulatory Commission, the U.S. Minerals Management Service, the U.S.
Bureau of Land Management, the U.S. Bureau of Indian Affairs or any state
conservation commission or similar body); in each case, which violation or
failure could be expected to have a Material Adverse Effect.

SECTION 7.14.

Claims and Liabilities.  Except as disclosed to the Lenders in Item 7.14
(“Claims and Liabilities”) of the Disclosure Schedule, neither the Borrower nor
any of its Subsidiaries has accrued any liabilities under gas purchase contracts
for gas not taken, but for which it is liable to pay if not made up and which,
if not paid, would have a Material Adverse Effect.  Except as disclosed to the
Lenders in Item 7.14 of the Disclosure Schedule, no claims exist against the
Borrower or any of its Subsidiaries for gas imbalances which claims if adversely
determined would have a Material Adverse Effect.  No purchaser of product
supplied by the Borrower or any of its Subsidiaries has any claim against the
Borrower or any of its Subsidiaries for product paid for, but for which delivery
was not taken as and when paid for, which claim if adversely determined would
have a Material Adverse Effect.

SECTION 7.15.

No Prohibition on Perfection of Security Documents.  None of the terms or
provisions of any indenture, mortgage, deed of trust, agreement or





 

54

 

--------------------------------------------------------------------------------








Credit Agrmt

 




other instrument to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any of its Subsidiaries or the property of the Borrower
or any of its Subsidiaries is bound prohibit the filing or recordation of any of
the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens evidenced and created by any of the
Loan Documents.

SECTION 7.16.

Solvency.  Neither the Borrower nor any of its Subsidiaries is “insolvent”, as
such term is used and defined in the United States Bankruptcy Code, 11 U.S.C.
§ 101, et seq.

SECTION 7.17.

Environmental Warranties.  As a reasonable and prudent operator of oil and gas
producing properties, in the ordinary course of its business, the Borrower has
conducted, with respect to its Oil and Gas Properties, and, on an ongoing basis,
conducts a review of the effect of Environmental Laws on the business,
operations and Properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for Remedial Action or other
clean-up or closure of Properties presently owned or operated, any capital or
operating expenditures required for Remedial Action or otherwise to achieve or
maintain compliance with environmental protection standards imposed by any
Environmental Law or as a condition of any Approval, license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses).  On the basis of this review, the Borrower has reasonably concluded
that, except as disclosed in Item 7.17 (“Environmental Matters”) of the
Disclosure Schedule, to the best of its knowledge after due inquiry:

(a)

all facilities and Property (including underlying groundwater) owned, leased or
operated by the Borrower or any of its Subsidiaries have been, and continue to
be, owned, leased or operated by the Borrower or any of its Subsidiaries in
compliance with all Environmental Laws where the failure to do so could be
expected to have a Material Adverse Effect;

(b)

there have been no past, and there are no pending or threatened

(i)

claims, complaints, notices or inquiries to, or requests for information
received by, the Borrower or any of its Subsidiaries with respect to any alleged
violation of any Environmental Law, that, singly or in the aggregate, have or
may be expected to have a Material Adverse Effect, or

(ii)

claims, complaints, notices or inquiries to, or requests for information
received by, the Borrower or any of its Subsidiaries regarding potential
liability under any Environmental Law or under any common law theories relating
to operations or the condition of any facilities or Property (including
underlying groundwater) owned, leased or operated by the





 

55

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Borrower or any of its Subsidiaries that, singly or in the aggregate, have, or
may be expected to have a Material Adverse Effect;

(c)

there have been no Releases of Hazardous Materials at, on or under any Property
now or previously owned or leased by the Borrower or any of its Subsidiaries
that, singly or in the aggregate, have, or may be expected to have, a Material
Adverse Effect;

(d)

each of the Borrower, each of its Subsidiaries, as applicable, has been issued
and is in compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters and necessary or
desirable for its business where the failure to do so could be expected to have
a Material Adverse Effect;

(e)

no Property now or previously owned, leased or operated by the Borrower or any
of its Subsidiaries is listed or proposed for listing on the National Priorities
List pursuant to CERCLA, or, to the extent that such listing may, singly or in
the aggregate, have, or may be expected to have a Material Adverse Effect, on
the CERCLIS or on any other similar federal or state list of sites requiring
investigation or clean-up;

(f)

there are no underground storage tanks, active or abandoned, including petroleum
storage tanks, on or under any Property now or previously owned, leased or
operated by the Borrower or any of its Subsidiaries that, singly or in the
aggregate, have, or may be expected to have, a Material Adverse Effect;

(g)

neither the Borrower nor any Subsidiaries of the Borrower has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, or, to the extent that such listing may,
singly or in the aggregate, have, or may be expected to have a Material Adverse
Effect, on the CERCLIS or on any similar federal or state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Borrower or any of its
Subsidiaries for any remedial work, damage to natural resources or personal
injury, including claims under CERCLA;

(h)

there are no polychlorinated biphenyls, radioactive materials or friable
asbestos present at any Property now or previously owned or leased by the
Borrower or any of its Subsidiaries that, singly or in the aggregate, have, or
may be expected to have, a Material Adverse Effect;

(i)

since the respective dates of the reports delivered pursuant to Section 6.1.12
and Section 6.2.1, no event has occurred or condition changed which would make
the descriptions and characterizations of the Properties covered thereby
incomplete or misleading in any material respect; and





 

56

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(j)

no condition exists at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries which, with the passage of
time, or the giving of notice or both, would give rise to material liability
under any Environmental Law that, singly or in the aggregate have, or may be
expected to have a Material Adverse Effect.

SECTION 7.18.

Regulations T, U and X.  Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation T, U or
X.  Terms for which meanings are provided in F.R.S. Board Regulation T, U or X
or any regulations substituted therefor, as from time to time in effect, are
used in this Section with such meanings.

SECTION 7.19.

Insurance.  The Borrower and its Subsidiaries have the benefit of the insurance
coverage described in the certificates of insurance delivered pursuant to
Section 6.1.10 and required to be maintained pursuant to Section 8.1.4.

SECTION 7.20.

Bank Regulatory Requirements.  None of the Borrower nor any of its Subsidiaries
(i) is a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (ii) to the knowledge of the Borrower, engages in
any dealings or transactions with any such Person.  Each of the Borrower and its
Subsidiaries is in compliance, in all material respects, with the U.S.A. Patriot
Act, and the Administrative Agent has received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the U.S.A.
Patriot Act.

SECTION 7.21.

Accuracy of Information.  All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower or any of its
Subsidiaries in writing to the Administrative Agent or the Lenders for purposes
of or in connection with this Agreement or any transaction contemplated hereby
(including without limitation each Engineering Report) is, and all other such
factual information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and as of the date of execution and delivery of this
Agreement by the Lenders, and such information is not, or shall not be, as the
case may be, incomplete by omitting to state any material fact necessary to make
such information not misleading.

SECTION 7.22.

Representation Regarding Subsidiaries.  On and after the Effective Date, none of
the Borrower’s Subsidiaries nor any Subsidiary of such Subsidiaries (a) has any
liabilities, obligations, or claims against it or its Property, contingent or
otherwise, that individually or in the aggregate could reasonably be expected to
exceed $50,000, (b) is a Material Subsidiary or (c) owns, has an interest in or
has rights in or to any Property that individually or in the aggregate has a
fair market value of more than $50,000, in each case, other than any Qualified
Subsidiaries.





 

57

 

--------------------------------------------------------------------------------








Credit Agrmt

 




ARTICLE VIII

COVENANTS

SECTION 8.1.

Affirmative Covenants.  The Borrower agrees with the Administrative Agent and
the Lenders that, until all Commitments have terminated and all Obligations have
been indefeasibly paid and performed in full, the Borrower and each of its
Subsidiaries will perform the obligations set forth in this Section 8.1.

SECTION 8.1.1

Financial Information, Reports, Notices, etc.  The Borrower will furnish, or
will cause to be furnished, to the Administrative Agent and each Lender copies
of the following financial statements, reports, notices and other information:

(a)

as soon as available and in any event within forty-five (45) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as of the end of such Fiscal Quarter and consolidated
and consolidating statements of operations and cash flow of the Borrower and its
consolidated Subsidiaries for such Fiscal Quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, certified by the chief financial Authorized Officer of the Borrower;

(b)

as soon as available and in any event within ninety (90) days after the end of
each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its consolidated Subsidiaries, including
therein the audited consolidated and consolidating balance sheets of the
Borrower and its consolidated Subsidiaries as of the end of such Fiscal Year and
audited statements of operations and cash flow of the Borrower and its
consolidated Subsidiaries for such Fiscal Year, in the case of such audited
financials, each case certified (without any Impermissible Qualification) in a
manner acceptable to the Administrative Agent by an independent public
accountant acceptable to the Administrative Agent, together with a certificate
from the Chief Financial Officer of the Borrower containing a computation of,
and showing compliance with, each of the financial ratios and restrictions
contained in Section 8.2.4 and to the effect that, in making the examination
necessary for the signing of such annual report by such accountants, they have
not become aware of any Default that has occurred and is continuing, or, if they
have become aware of such Default, describing such Default and the steps, if
any, being taken to cure it;

(c)

concurrently with the delivery of the financial statements referred to in
clauses (a) and (b), a certificate, executed by the Authorized Officer of the
Borrower, showing (in reasonable detail and with appropriate calculations and
computations in all respects satisfactory to the Administrative Agent)
(i) compliance with the financial covenants set forth in Section 8.2.4 and (ii)
a comparison between the actions described in the then current Approved Capital





 

58

 

--------------------------------------------------------------------------------








Credit Agrmt

 




and Operating Budget, including Approved General and Administrative Budget, and
the actual actions taken in such period, and also certifying, to such Authorized
Officer’s best knowledge, that no Default has occurred and is then outstanding;

(d)

commencing January 31, 2007, and thereafter on or prior to the last Business Day
of each Fiscal Quarter, an Approved Capital and Operating Budget, including
Approved General and Administrative Budget, for the Borrower for a period not
shorter than the immediately following six (6) Fiscal Quarters, satisfactory in
all respects to the Administrative Agent.  Such budgets to be substantially in
the form of Exhibit L and Exhibit M.  In the event that the Administrative Agent
shall have not approved such proposed Approved Capital and Operating Budget or
proposed Approved General and Administrative Budget, the Borrower shall discuss
such objections with the Administrative Agent and shall further revise and
resubmit the proposed Approved Capital and Operating Budget or proposed Approved
General and Administrative Budget until such Approved Capital and Operating
Budget or proposed Approved General and Administrative Budget, as applicable, is
in all respects reasonably satisfactory to the Administrative Agent in its
reasonable judgment;

(e)

on or prior to the forty-fifth (45th) day after the end of each Fiscal Quarter,
a proposed revision and/or addition, as applicable, to the then current Approved
Capital and Operating Budget, including Approved General and Administrative
Budget, for a period of not less than the following six (6) Fiscal Quarters, in
form, scope and detail satisfactory to the Administrative Agent and the Required
Lenders;

(f)

as soon as possible and in any event within five (5) Business Days after any
responsible officer of the Borrower becomes aware of the occurrence of each
Default or any event which has or is likely to have a Material Adverse Effect, a
statement of Authorized Officer of the Borrower setting forth details of such
Default or event and the action which the Borrower has taken and proposes to
take with respect thereto;

(g)

as soon as possible and in any event within five (5) Business Days after any
responsible officer of the Borrower becomes aware of (x) the occurrence of any
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Section 7.9 or (y) the commencement of any litigation,
action, proceeding or labor controversy of the type described in Section 7.9,
notice thereof and, to the extent requested by the Administrative Agent, copies
of all documentation relating thereto not subject to the attorney-client
privilege or attorney work product;

(h)

as soon as possible and in any event within ten (10) days after any responsible
officer of the Borrower or any of its Subsidiaries has actual knowledge thereof,
notice of





 

59

 

--------------------------------------------------------------------------------








Credit Agrmt




(i)

any claim by any Person against the Borrower or any of its Subsidiaries of
nonpayment of, or

(ii)

any attempt by any Person to collect upon or enforce any accounts payable (that
are more than thirty (30) days past due) of the Borrower or any of its
Subsidiaries, in the case of any single account payable in excess of $10,000, or
in the case of all accounts payable in the aggregate in excess of $50,000;

(i)

upon, but in no event later than ten (10) days after, any responsible officer of
the Borrower or any of its Subsidiaries becomes aware of (i) any and all
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened or other environmental claims against the
Borrower or any Subsidiary or any of its Properties pursuant to any applicable
Environmental Laws  which could have a Material Adverse Effect, and (ii) any
environmental or similar condition on any real property adjoining or in the
vicinity of the property of the Borrower or any Subsidiary that could be
anticipated to cause such property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of such
property under any Environmental Laws;

(j)

as soon as available and in any event within sixty (60) days (i) after April
30th of each calendar year commencing in 2007, an Engineering Report from an
independent petroleum engineering firm acceptable to the Administrative Agent in
its sole and absolute judgment, and (ii) after October 31st of each calendar
year commencing in 2007, (A) an Engineering Report from an independent petroleum
engineering firm acceptable to the Administrative Agent in its sole and absolute
judgment, or (B) following a written request from the Borrower and upon the
written consent of the Administrative Agent acting at the direction of the
Required Lenders, an Engineering Report from the Borrower’s internal reserve
engineers;

(k)

promptly after (i) the sending or filing thereof, copies of all reports which
the Borrower sends to any of its security holders, (ii) the sending or filing
thereof, all material reports and registration statements which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange, including any proxy statements, (iii) the filing
thereof, copies of all tariff and rate cases and other material reports filed
with any regulatory authority (other than routine operating reports), and (iv)
receipt thereof, copies of all notices received from any regulatory authority
concerning material noncompliance by the Borrower or any of its Subsidiaries
with any applicable regulations;

(l)

immediately upon becoming aware of the institution of any steps by the Borrower
or any other Person to terminate any Pension Plan, or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under section 302(f) of ERISA, or the taking of any action with





 

60

 

--------------------------------------------------------------------------------








Credit Agrmt




respect to a Pension Plan which could result in the requirement that the
Borrower furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan which could result
in the incurrence by the Borrower of any material liability, fine or penalty, or
any material increase in the contingent liability of the Borrower with respect
to any post-retirement Welfare Plan benefit, notice thereof and copies of all
documentation relating thereto;

(m)

on or before the date that is forty-five (45) days after the first day of each
month, reports in forms customarily produced in the oil and gas industry,
covering the subjects identified on Exhibit O hereto, containing operational and
accounting information with respect to the Mortgaged Properties, Collateral
Value Properties, as applicable, and Development Properties for the immediately
preceding month, including estimated production volumes, revenues, operating
costs, drilling costs, completion costs, geological and geophysical costs, and
G&A Expenses, position under Hedging Agreements and  such other information
(including drilling and completion reports and well test data) respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent may from time to time request; and

(n)

within thirty (30) days after the end of each Fiscal Quarter, the Chief
Executive Officer of the Borrower shall meet with the Administrative Agent, at a
location and at a time to be reasonably determined by Administrative Agent, to
discuss the Borrower’s performance for the preceding Fiscal Quarter.

SECTION 8.1.2

Compliance with Laws, etc.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all Applicable Laws, except where failure to so
comply would not be expected to have a Material Adverse Effect, such compliance
to include (without limitation):

(a)

the maintenance and preservation of its corporate, company or partnership
existence and qualification as a foreign corporation, foreign limited liability
company or foreign partnership;

(b)

the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books; and

(c)

the timely filing of all required tax forms and other related documents and
certificates, including without limitation the filing of true, correct and
complete copies of all tax forms and other related documents and certificates of
the Borrower and its Subsidiaries required to be filed in connection with the
items disclosed in Item 7.11 (“Taxes”) of the Disclosure Schedule and any other
tax forms and other related documents and certificates not timely filed prior to
the Effective Date no later than one hundred-twenty (120) days after the
Effective





 

61

 

--------------------------------------------------------------------------------








Credit Agrmt


Date, along with the payment of any fees, fines or other penalties in connection
with such filings.

SECTION 8.1.3

Maintenance, Development and Sale of Properties.  

(a)

The Borrower will, and will cause each of its Subsidiaries to, maintain (subject
to any disposition permitted by Section 8.2.9), preserve, protect and keep its
Properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times in accordance with standard industry practices.  In particular, the
Borrower will, and will cause each of its Subsidiaries to, operate or cause to
be operated its Oil and Gas Properties as a reasonable and prudent operator.

(b)

The Borrower shall use all reasonable efforts promptly to complete in a timely
manner the Approved Development Activities contemplated by the Approved Capital
and Operating Budget.  In addition, the Borrower shall use all reasonable
efforts to develop in a timely manner and bring into production in a prudent and
businesslike manner all proved developed non-producing reserves and projects
that the Administrative Agent and the Required Lenders have considered in the
determination of the Collateral Value as identified in the Approved Capital and
Operating Budget.

(c)

The Borrower shall ensure that at all times it has available to it, either
through its employees or through independent contractors, petroleum engineers
with appropriate experience and expertise in the proper operation and
development of properties similar to the Mortgaged Properties, the Collateral
Value Properties and the Development Properties.

(d)

From time-to-time, but not less than once each Fiscal Quarter (at the time
described in Section 8.1.1(e)), the Borrower shall deliver to the Administrative
Agent and each Lender a written proposal containing revisions to the Approved
Capital and Operating Budget, including the Approved General and Administrative
Budget, then in effect, showing, among other things, revised projections of
Approved Development Activities for the applicable period following such
revision as prescribed by Section 8.1.1(e), which revisions shall in all
respects be satisfactory to the Administrative Agent.  In the event that the
Administrative Agent shall object (within thirty (30) days after receipt) to a
proposed revision, the Borrower shall discuss such objections with the
Administrative Agent and shall further revise and resubmit such proposed
revisions to the Approved Capital and Operating Budget or Approved General and
Administrative Budget, as applicable, until such revised Approved Capital and
Operating Budget or Approved General and Administrative Budget, as applicable,
is in all respects satisfactory to the Administrative Agent.  Once approved in
writing by the Administrative Agent, the then existing Approved Capital and
Operating Budget, including the Approved General and





 

62

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Administrative Budget, shall be amended and the Approved Capital and Operating
Budget, including the Approved General and Administrative Budget, as revised and
amended shall thereafter replace and supersede the prior Approved Capital and
Operating Budget, including the Approved General and Administrative Budget.

(e)

Promptly after the drilling and completion of each new well drilled on the Oil
and Gas Properties that have been considered in the determination or
redetermination of the Collateral Value, the Borrower shall promptly request
assignments of any interests earned by virtue of such drilling and, within
fifteen (15) days after the earlier to occur of the receipt of such assignments
or sixty (60) days after first production from such well, shall deliver to the
Administrative Agent:

(i)

true and correct copies of any such assignments of record title of the
applicable Oil & Gas Properties into the Borrower or its Subsidiary, as
applicable,

(ii)

true and correct copies of all required Consents and Approvals (including copies
of applications for the relevant Approvals) applicable to such assignments,

(iii)

original, executed and acknowledged counterparts of an Assignment from the
Borrower or its Subsidiary, as applicable, to each Designee (effective not later
than the date of first production from such well),

(iv)

original, executed and acknowledged counterparts of a supplemental Mortgage and
related amendments to financing statements and

(v)

except to the extent that a title opinion acceptable to the Administrative Agent
has previously been delivered to the Administrative Agent, a favorable
mortgagee’s title opinion showing that the Borrower or its Subsidiary, as
applicable, is vested with good and marketable title to interests in the
applicable Mortgaged Property consistent with the working interests and net
revenue interest for such property shown in the most recent Engineering Report
and showing that the interests created by such supplemental Mortgage constitute
valid first Liens thereon, free and clear of all defects and encumbrances other
than as approved by the Administrative Agent,

in each case in form and substance satisfactory to the Administrative Agent.

With respect to each of the covenants of the Borrower in this Section 8.1.3, in
the case of Oil and Gas Properties not operated by the Borrower or a Subsidiary,
the Borrower shall use all reasonable efforts to cause the operator of such Oil
and Gas Properties to





 

63

 

--------------------------------------------------------------------------------








Credit Agrmt




take all such actions as would permit the Borrower to be in compliance with this
Section 8.1.3.

SECTION 8.1.4

Insurance.  The Borrower will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained with responsible insurance companies
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses (including, where appropriate, well control,
operator’s extra expense and remediation insurance) and will furnish to the
Administrative Agent at reasonable intervals at the request of the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and its Subsidiaries in accordance with this Section 8.1.4.  The following shall
apply to the insurance required by this Section 8.1.4:

(a)

Each policy for property insurance covering the Mortgaged Property shall show
the Administrative Agent, for the benefit of the Lenders, as loss payee;
provided, that in the event that an insurer pays to the Administrative Agent any
amount in respect of a claimed loss under such insurance policy, the
Administrative Agent shall, in its discretion, either apply such amount against
the outstanding amount of any Loans or other Obligations or pay over such amount
to the Borrower; and provided further, that in the event that the insured loss
was of surface equipment only necessary or useful in the production, treatment
or transportation of Hydrocarbons produced from the Mortgaged Properties, then,
if no Default shall have occurred and be continuing, the Administrative Agent
shall permit such insurance proceeds to be used for the repair or replacement of
such surface equipment and the excess proceeds, if any, shall be applied as a
mandatory prepayment of outstanding Loans or other Obligations;

(b)

Each policy for liability insurance covering the Mortgaged Property shall show
the Administrative Agent, for the benefit of the Lenders, as additional insured;

(c)

Each insurance policy covering the Mortgaged Property shall provide (i) that at
least thirty (30) days’ prior written notice of cancellation, reduction in
amount or other change in coverage, or of lapse shall be given to the
Administrative Agent by the insurer, and (ii) other standard mortgagee
endorsements acceptable to the Administrative Agent; and

(d)

The Borrower shall, if so requested by the Administrative Agent, deliver to the
Administrative Agent the original or a certified copy of each insurance policy
covering the Mortgaged Property.

SECTION 8.1.5

Books and Records.  The Borrower will, and will cause each of its Subsidiaries
to, keep books and records which accurately reflect all of its material business
affairs and transactions and permit the Administrative Agent, on behalf of each
Lender, or any of their respective representatives, at reasonable times (but in
any event, within twenty four (24) hours after notice from the Administrative





 

64

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Agent and during all normal business hours) and at reasonable intervals, to
visit all of its offices, to discuss its financial matters with its officers,
directors and, after twenty-four (24) hours notice to the Borrower and
independent public accountant (and the Borrower hereby authorizes such
independent public accountant to discuss the Borrower’s and its Subsidiaries’
financial matters with the Administrative Agent and each Lender or their
representatives whether or not any representative of the Borrower is present)
and to examine (and, at the expense of the Borrower, photocopy extracts from)
any of its books or other corporate records.  The Borrower shall pay any
reasonable fees of such independent public accountant incurred in connection
with the Administrative Agent’s or any Lender’s exercise of its rights pursuant
to this Section.  Furthermore, the Borrower will permit the Administrative
Agent, or its agents, at the cost and expense of the Borrower, to enter upon the
Oil and Gas Properties and all parts thereof, for the purpose of investigating
and inspecting the condition and operation thereof, and shall permit reasonable
access to the field offices and other offices, including the principal place of
business, of the Borrower to inspect and examine the Oil and Gas Properties;
provided, however, in the absence of any negligence, gross negligence or willful
misconduct on the part of Borrower, any of its Subsidiaries and their agents and
representatives, and notwithstanding the provisions of Section 11.4, the
Administrative Agent assumes sole responsibility for loss, damage or personal
injury of its representatives and agents in connection with their inspection of
any Property of Borrower or its Subsidiaries so visited and inspected, the
access and egress thereto, and any vice or defect therein or thereon, and
assumes all responsibility for and hereby releases Borrower and each Subsidiary,
and their officers, directors, employees and agents against any such claim for
damage or injury to or by Lender (or the representatives thereof) of to
Borrower’s or its Subsidiaries’ Property.  Notwithstanding the foregoing,
neither Borrower nor any of its Subsidiaries shall be required to disclose to
the Administrative Agent or any Lender or any agents or representative thereof
any written material which is the subject of attorney-client privilege or
attorney’s work product privilege properly asserted by the applicable Person to
prevent the loss of such privilege in connection with such information.

SECTION 8.1.6

Environmental Covenant.  The Borrower will, and will cause each of its
Subsidiaries to,

(a)

use, operate and maintain all of its facilities and Properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case,
where failure to do so would be expected to have a Material Adverse Effect;

(b)

(i) promptly notify the Administrative Agent, and if requested by the
Administrative Agent, and provide copies of all written claims, complaints,
notices or inquiries from any Government Agency relating to the condition of its
facilities and Properties or compliance with Environmental Laws, (ii) use all
reasonable efforts within ninety (90) days to have dismissed with prejudice any
actions or proceedings relating to compliance with Environmental Laws which
would or





 

65

 

--------------------------------------------------------------------------------








Credit Agrmt




could in the reasonable opinion of the Administrative Agent have a Material
Adverse Effect, and (iii) diligently pursue cure of any material underlying
environmental problem which forms the basis of any such claim, complaint, notice
or inquiry;

(c)

provide such information and certifications which the Administrative Agent may
request from time to time to evidence compliance with this Section 8.1.6,
including environmental assessments or reports; and

(d)

promptly take all such actions, whether remedial or otherwise, as may be from
time to time requested or directed to be taken by the Administrative Agent or
any Government Agency to correct or remedy any condition identified in any Phase
1 environmental site assessment delivered in connection with this Agreement and
diligently pursue the completion of all such actions to the satisfaction of the
Administrative Agent or any Government Agency.

With respect to each of the covenants of the Borrower in this Section 8.1.6, in
the case of Oil and Gas Properties not operated by the Borrower or a Subsidiary,
the Borrower shall use all reasonable efforts to cause the operator of such Oil
and Gas Properties to take all such actions as would permit the Borrower to be
in compliance with this Section 8.1.6.

SECTION 8.1.7

Further Assurances.

(a)

The Borrower shall, and shall cause each of its Subsidiaries to, upon the
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall, at all times, have received
currently effective, duly executed Loan Documents encumbering Oil and Gas
Properties of the Borrower and its Subsidiaries constituting ninety percent
(90%) of value of the Proven Reserves to which value is given in the
determination of the then current Collateral Value (with accompanying letters in
lieu of transfer orders) and satisfactory title evidence in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
ownership of such Oil and Gas Properties; provided that, upon thirty (30) days
notice to the Borrower, the Administrative Agent may require, and the Borrower
and/or its Subsidiaries, as applicable, shall execute, acknowledge and deliver
to the Administrative Agent, Mortgages effectively encumbering one hundred
percent (100%) of the Oil and Gas Properties of the Borrower and its
Subsidiaries (x) to which value is given in the determination of the then
current Collateral Value, and (y) where the expense of preparing and recording
such Mortgage in any particular county or parish is not more than the value
referred to the clause (x) for such Oil and Gas Properties located in such
county or parish, and a lock box agreement satisfactory in form and substance to
the Administrative Agent pertaining to the collection of revenues from such Oil
and Gas Properties.





 

66

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

If the Administrative Agent shall determine that, as of the date of any
Collateral Value Redetermination, the Borrower or any of its Subsidiaries shall
have failed to comply with the preceding subsection 8.1.7(a), the Administrative
Agent may notify the Borrower in writing of such failure and, within thirty (30)
days from and after receipt of such written notice by the Borrower, the Borrower
or its Subsidiaries (as applicable) shall execute and deliver to the
Administrative Agent supplemental or additional Loan Documents, in form and
substance satisfactory to the Administrative Agent and its counsel, securing
payment of the Notes and the other Obligations and covering additional assets
not then encumbered by any Loan Documents (together with current valuations,
Engineering Reports, and title evidence applicable to the additional assets
collaterally assigned and such other documents as the Administrative Agent may
require, including opinions of counsel, each of which shall be in form and
substance satisfactory to the Administrative Agent) such that the Administrative
Agent shall have received currently effective duly executed Loan Documents
encumbering Oil and Gas Properties constituting at least ninety percent (90%)
(or, as provided in Subsection 8.1.7(a), one hundred percent (100%)) of the
value of the Proven Reserves of the Borrower and its Subsidiaries to which value
is given in the determination of the then current Collateral Value (with
accompanying letters in lieu of transfer orders) and satisfactory title evidence
in form and substance acceptable to the Administrative Agent in its reasonable
business judgment as to ownership of such Oil and Gas Properties.

(c)

Once each Fiscal Quarter, the Borrower shall, and shall cause each of its
Subsidiaries to, deliver duly executed and acknowledged counterparts of the
Assignment as are necessary to ensure that the Designee shall have received the
Overriding Royalty Interests in all of the Oil and Gas Properties required by
Section 3.5.

(d)

The Borrower shall ensure that all written information, exhibits, certificates
and reports furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender do not and will not contain any untrue statement of a
material fact and do not and will not omit to state any material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the
Administrative Agent and correct any defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgment or
recordation thereof.

(e)

The Borrower shall, and shall cause each of its Subsidiaries to, cause each
Person that becomes a Subsidiary after the Effective Date to deliver to the
Administrative Agent a duly executed counterpart of a Guaranty and Security
Agreement, substantially in the form of Exhibit E and Exhibit C, respectively.  

SECTION 8.1.8

Hydrocarbon Hedging.  At all times prior to the Stated Maturity Date, the
Borrower will maintain the natural gas and crude oil Hedging





 

67

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Agreements in the amounts set forth on Schedule IV hereto and with the Approved
Hedge Counterparties that are party to such Hedge Agreements on or prior to the
Effective Date and such other natural gas and crude oil Hedging Agreements with
Approved Hedge Counterparties on terms and prices as may be reasonably
satisfactory to the Administrative Agent.

SECTION 8.1.9

Lockbox Agreement.  Upon request by the Administrative Agent, the Borrower shall
deliver to Administrative Agent counterparts of a Lockbox Agreement, duly
executed by the Borrower and each of its Subsidiaries.

SECTION 8.1.10

Subsidiary Disposition.  With respect to each Subsidiary of the Borrower, no
later than the six (6) month anniversary of the Effective Date, the Borrower
shall either (a) wind up, dissolve or otherwise dispose of any such Subsidiary
or Subsidiaries, (b) merge any such Subsidiary or Subsidiaries with and into the
Borrower where the Borrower is the surviving entity in accordance with Section
8.2.8, or (c) deliver a Pledge Agreement pledging 100% of the Borrower’s
interest in the Capital Stock of such Subsidiary or Subsidiaries, together with
the certificates, undated stock powers and other documents, instruments and
filings described in Section 6.1.4, and cause each such Subsidiary to deliver a
Guaranty, a Security Agreement and, if the Subsidiary owns or holds any Capital
Stock in another Person, a Pledge Agreement with respect to all such Capital
Stock, along with any other related documents otherwise required to be delivered
by the Borrower in connection with the Pledge Agreements described above or in
connection with the delivery of its Security Agreement as described in Section
6.1.5 and any other related Security Documents that the Administrative Agent
shall reasonably request related to any such Subsidiary that is not otherwise
dissolved, sold, merged into the Borrower or otherwise disposed pursuant to
clause (a) or (b) above; provided that if a Subsidiary qualifies as a Material
Subsidiary at any time prior to such six month anniversary date, the Borrower
and such Subsidiary shall promptly comply with the terms and conditions of
clause (c) above.

SECTION 8.2.

Negative Covenants.  The Borrower agrees with the Administrative Agent and each
Lender that, until all Commitments have terminated and all Obligations have been
indefeasibly paid and performed in full, the Borrower will perform the
obligations set forth in this Section 8.2.

SECTION 8.2.1

Business Activities.  The Borrower will not, and will not permit its
Subsidiaries to, engage in any business activity, except those described in the
first recital.

SECTION 8.2.2

Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist or otherwise become or
be liable in respect of any Indebtedness, other than, without duplication, the
following:

(a)

Indebtedness in respect of the Loans and other Obligations;





 

68

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

Indebtedness in an aggregate principal amount not to exceed $50,000 at any time
outstanding which is incurred by the Borrower or any Subsidiary that complies
with the requirements of Section 8.1.10(c) (each such Subsidiary a “Qualified
Subsidiary”) to a vendor of any assets to finance its acquisition of such
assets;

(c)

unsecured Indebtedness of the Borrower and any Qualified Subsidiary incurred in
the ordinary course of business (including (i) open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services, and (ii) gas balancing, but excluding Indebtedness incurred through
the borrowing of money or Contingent Liabilities);

(d)

Hedging Obligations incurred pursuant to the Hedging Agreements approved by the
Administrative Agent pursuant to Sections 6.1.18 and 8.1.8 and made subject to
the Intercreditor Agreement;

(e)

Contingent Liabilities of the Borrower and any Qualified Subsidiary incurred to
satisfy bonding requirements imposed by any Government Agency not to exceed, in
the aggregate, $200,000;

(f)

Indebtedness of its Subsidiaries existing as of the Effective Date which is
identified in Item 8.2.2(f) of the Disclosure Schedule;

(g)

Indebtedness in respect of Capitalized Lease Liabilities and leases
substantially equivalent to title retention or conditional sales agreements of
the Borrower and any Qualified Subsidiary, in an aggregate amount not to exceed
$100,000 at any time outstanding;

(h)

Indebtedness owed by the Borrower to any Qualified Subsidiary or by any
Qualified Subsidiary of the Borrower to the Borrower or any other Qualified
Subsidiary;

(i)

endorsements of negotiable instruments for collection in the ordinary course of
business;

(j)

Indebtedness of the Borrower and any Qualified Subsidiary which are Investments
to the extent permitted by Section 8.2.5(b);

(k)

subordinated Indebtedness of Borrower to any of its Shareholders which contains
terms and conditions, including subordination provisions, acceptable to the
Administrative Agent;

(l)

Indebtedness of the Borrower and any Qualified Subsidiary for current taxes and
deferred taxes not delinquent or being contested in good faith and by
appropriate proceedings; provided that the total amount of such taxes being
contested shall not exceed $100,000 in the aggregate at any one time
outstanding; and





 

69

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(m)

unsecured Indebtedness of the Borrower with respect to convertible notes or
other similar debt instruments issued by the Borrower and in existence prior to
the Effective Date as identified in Item 8.2.2(m) of the Disclosure Schedule, in
each case solely to the extent that such debt instruments are convertible or
exchangeable into common stock of the Borrower; provided that at all times
during this Agreement, the stated principal maturity date of such Indebtedness
shall be after the Stated Maturity Date; and

(n)

additional Indebtedness of the Borrower and any of its Qualified Subsidiaries
not permitted by clauses (a) through (l) above, provided, however, that the
aggregate amount of all Indebtedness incurred by the Borrower and, if
applicable, any of its consolidated Qualified Subsidiaries pursuant to this
clause (m) shall not exceed $50,000 at any one time outstanding;

provided, however, that no Indebtedness otherwise permitted by clause (b) shall
be permitted if, after giving effect to the incurrence thereof, any Default
shall have occurred and be continuing.

SECTION 8.2.3

Liens.  The Borrower will not, and will not permit any of the Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property,
revenues or assets, whether now owned or hereafter acquired, except:

(a)

Liens securing payment of the Obligations, granted pursuant to any Loan
Document;

(b)

Liens granted to secure payment of Indebtedness of the type permitted and
described in clause (b) of Section 8.2.2 and covering only those assets financed
with the proceeds of such Indebtedness (together with receivables and
intangibles related to such property or assets, and the proceeds and products
thereof);

(c)

Liens arising under Hydrocarbon production sales contracts entered into by the
Borrower or any of its Qualified Subsidiaries in the ordinary course of
business;

(d)

Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty by the Borrower and its
Subsidiaries, or with respect to the Borrower and any of its Qualified
Subsidiaries, being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

(e)

Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
by the Borrower and its Subsidiaries in the ordinary course of business for sums
not more than sixty (60) days overdue or with respect to the Borrower and any of
its Qualified Subsidiaries being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books; provided, that at no time shall





 

70

 

--------------------------------------------------------------------------------








Credit Agrmt

 




such sums being contested exceed in the aggregate $50,000, unless the Borrower
has set aside segregated cash reserves in the amount equal to or greater than
the amount then subject to such contest;

(f)

Liens incurred in the ordinary course of business by the Borrower or its
Subsidiaries in connection with workmen’s compensation, unemployment insurance
or other forms of governmental insurance or benefits (other than ERISA), or with
respect to the Borrower and any of its Qualified Subsidiaries to secure
performance of bonds, licenses, statutory obligations, and performance bonds,
tenders, statutory obligations, leases and contracts (other than for borrowed
money), all other obligations of a like nature entered into in the ordinary
course of business or to secure obligations on surety or appeal bonds and all
other obligations of a like nature;

(g)

zoning and similar covenants, restrictions, easements, servitudes, permits,
conditions, exceptions, reservations, minor rights, minor encumbrances, minor
irregularities in title or conventional rights of reassignment prior to
abandonment and similar restrictions and other similar encumbrances or title
defects which do not materially interfere with the occupation, use and enjoyment
by the Borrower of its assets in the ordinary course of business as presently
conducted, or materially impair the value thereof for the purpose of such
business;

(h)

judgment Liens in existence less than thirty (30) days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies;

(i)

deposits of cash to secure insurance in the ordinary course of business;

(j)

banker’s liens incurred by the Borrower and any of its Qualified Subsidiaries
arising by operation of law securing fees and costs of such banks, but not liens
securing borrowed money;

(k)

Liens in favor of operators and non-operators under joint operating agreements,
pooling or unitization agreements or similar contractual arrangements arising in
the ordinary course of the business of the Borrower to secure amounts owing,
which amounts are not yet due or are being contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor;

(l)

production sales agreements, division orders, operating agreements and other
agreements customary in the oil and gas business for producing, processing,
gathering, transporting and selling Hydrocarbons entered into by the Borrower
and any of its Qualified Subsidiaries;





 

71

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(m)

Liens of the Borrower arising under the terms of any provisions of the leases,
unit agreements, assignments and other transfer of title documents in the chain
of title under which the Borrower acquired the relevant Properties;

(n)

any Liens securing Indebtedness, neither assumed nor guaranteed by the Borrower
nor on which it customarily pays interest, existing upon real estate or rights
in or relating to real estate acquired by the Borrower for substation, metering
station, pump station, storage, gathering line, transmission line,
transportation line, distribution line, or right of way purposes, and any Liens
reserved in leases for rent and compliance with the terms of the leases in the
case of leasehold estates, so long as no default has occurred in the payment or
performance thereof, and to the extent that any such Lien referred to in this
clause does not materially impair the use of the Properties covered by such Lien
for the purposes for which such Properties is held by the Borrower;

(o)

the statutory Lien to secure payment of the proceeds of Hydrocarbon production
established by Texas Bus. & Com. Code §9. 343 and similar laws of other
jurisdictions;

(p)

rights reserved to or vested in any Government Agency by the terms of any right,
power, franchise, grant, license, or permit, or by any provision of law, to
terminate such right, power, franchise, grant, license, or permit or to
purchase, condemn, expropriate, or recapture or to designate a purchaser of any
of the Properties of the Borrower;

(q)

rights of a common owner of any interest in real estate, rights of way, or
easements held by the Borrower and such common owner as tenant in common or
through other common ownership;

(r)

any Lien existing on any property or asset prior to the acquisition thereof by
the Borrower or any of its Qualified Subsidiaries or existing on any property or
asset of any Person that is acquired after the date hereof and becomes a
Qualified Subsidiary prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;

(s)

any interest or title of a lessor under any lease of personal property entered
into by the Borrower or any of its Qualified Subsidiaries in the ordinary course
of its business and covering only the assets so leased; and

(t)

[Reserved.]

(u)

as disclosed in the Disclosure Schedule.





 

72

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 8.2.4

Financial Condition.  The Borrower will not permit, on or at any time after the
Effective Date:

(a)

the Current Ratio at any time to be less than 1.0:1.0;

(b)

the Debt to EBITDA Ratio, as of the end of any Fiscal Quarter beginning with the
Fiscal Quarter ending on January 31, 2007, to be greater than 3.5:1.0;

(c)

the Interest Coverage Ratio, as of the end of any Fiscal Quarter beginning with
the Fiscal Quarter ending on January 31, 2007, to be less than 2.5:1.0; or

(d)

G&A Expenses to exceed $575,000 in any Fiscal Quarter, in each case, in
accordance with the Approved General and Administrative Budget; provided,
however, that (i) if on any date of determination, the Debt to EBITDA Ratio
shall be less than or equal to 3:25:1.0 and the Interest Coverage Ratio shall be
greater than or equal to 3.0:1.0, then as of the next Scheduled Redetermination,
G&A Expenses permitted hereunder shall be increased by $75,000 for each Fiscal
Quarter thereafter and the then applicable Approved General and Administrative
Budget shall be revised accordingly to reflect such increase, and (ii) if on any
date of determination, the Debt to EBITDA Ratio shall be less than or equal to
3:00:1.0 and the Interest Coverage Ratio shall be greater than or equal to 3:0
to 1:0, then as of the next Scheduled Redetermination, G&A Expenses permitted
hereunder shall be increased by an additional $100,000 for each Fiscal Quarter
thereafter and the then applicable Approved General and Administrative Budget
shall be revised accordingly to reflect such additional increase; provided,
further, that the maximum G&A Expenses permitted hereunder shall at no time
exceed $750,000 in any Fiscal Quarter.

The Borrower shall not, and shall not suffer or permit any Subsidiary to, make
any significant change in accounting treatment or reporting practices, except as
required by GAAP, or, without the consent of the Administrative Agent, change
the fiscal year of the Borrower or of any Subsidiary.

SECTION 8.2.5

Investments.  The Borrower will not, and will not permit any of its Subsidiaries
to, make, incur, assume or suffer to exist any Investment in any other Person,
except:

(a)

Cash Equivalent Investments by the Borrower and any of its Qualified
Subsidiaries;

(b)

without duplication, Investments by the Borrower and any of its Qualified
Subsidiaries permitted as Indebtedness pursuant to Section 8.2.2;

(c)

advances to operators pursuant to cash calls by the operator under typical
provisions of joint operating agreements, not to exceed in any particular
instance (i) the amount of the Borrower’s applicable working interest share of





 

73

 

--------------------------------------------------------------------------------








Credit Agrmt

 




capital costs to be incurred by such operator in the next thirty (30) days, or
(ii) the amount of an cash call by an operator under an operating agreement for
drilling or completing a well, if such well and amount are shown in the then
Approved Capital and Operating Budget, or (iii) if any other amount is shown in
the then Approved Capital and Operating Budget, the amount shown in the then
Approved Capital and Operating Budget for the applicable Approved Development
Activity, in no event to exceed, in any instance, $100,000;

(d)

non-cash proceeds from sales of assets permitted under this Agreement; provided
that, the aggregate value of all such non-cash proceeds shall not exceed
$50,000;

(e)

without duplication, Investments in the nature of Capital Expenditures by the
Borrower and any of its Qualified Subsidiaries;

(f)

to the extent the existence, formation or acquisition of any Subsidiary is
permitted hereunder, Investments in Qualified Subsidiaries of the Borrower; and

(g)

Investments permitted by Section 8.2.8;  provided, however, that

(x)

any Investment which when made complies with the requirements of the definition
of the term “Cash Equivalent Investment” may continue to be held notwithstanding
that such Investment if made thereafter would not comply with such requirements;
and

(y)

no Investment otherwise permitted by clause (b) shall be permitted to be made
if, immediately before or after giving effect thereto, any Default shall have
occurred and be continuing.

SECTION 8.2.6

Restricted Payments, etc.  At all times after the Effective Date:

(a)

the Borrower will not, and will not permit any of its Subsidiaries (other than a
Qualified Subsidiary which is wholly-owned on a fully diluted basis) to,
declare, pay or make any dividend or distribution (in cash, property or
obligations) on any class of equity (now or hereafter outstanding) of the
Borrower or such Qualified Subsidiary or on any options, warrants or other
rights with respect to any interest or shares of any class of Capital Stock (now
or hereafter outstanding) of the Borrower or such Qualified Subsidiary or apply
any of its funds, property or assets to the purchase, redemption, sinking fund
or other retirement of, any class of Capital Stock (now or hereafter
outstanding) of the Borrower or such Qualified Subsidiaries, or options,
warrants or other rights with respect to any interest or shares of or in any
class of Capital Stock (now or hereafter outstanding) of the Borrower or such
Qualified Subsidiary (such dividends, distributions or applications being called
“Distribution Payments”); and





 

74

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

the Borrower will not permit any Subsidiary to make any Distribution Payments
other than to the Borrower; and

(c)

the Borrower will not, and will not permit its Subsidiaries to, make any deposit
for any of the foregoing purposes;

provided, however, that each of the foregoing notwithstanding, the Borrower
shall be permitted to make a Distribution Payment to the applicable Government
Agencies for the payment of Federal or State income tax obligations that arise
as a result of the Borrower’s income generated from the Collateral Value
Properties (such liability subject to the independent verification and approval
of the Administrative Agent) as calculated pursuant to a tax rate mutually
agreed upon by the Borrower and the Administrative Agent in their reasonable
discretion and provided that no Default shall have occurred and be continuing.

SECTION 8.2.7

Rental Obligations.  The Borrower will not, and will not permit any of its
Subsidiaries to, enter into at any time any arrangement (excluding oil and gas
leases entered into in the ordinary course of business) which involves the
leasing by the Borrower or any Subsidiary from any lessor of any real or
personal property (or any interest therein), except for the renewal of, or the
entering of a new leasing arrangement in replacement of, the current leased
space of the Borrower and its Subsidiaries which is identified in Item 8.2.7
(“Rental Obligations”) of the Disclosure Schedule and arrangements which,
together with all other such arrangements which shall then be in effect, will
not require the payment of an aggregate amount of rentals by the Borrower and
any of its Qualified Subsidiaries in excess of (excluding escalations resulting
from a rise in the consumer price or similar index) $250,000 for any Fiscal
Year, including any so-called “synthetic lease”; provided, however, that any
calculation made for purposes of this Section 8.2.7 shall exclude any amounts
(i) required to be expended for maintenance and repairs, insurance, taxes,
assessments, and other similar charges and (ii) any amounts relating to
Capitalized Lease Liabilities.

SECTION 8.2.8

Consolidation, Merger, etc.  The Borrower will not, and will not permit any of
its Subsidiaries to, liquidate or dissolve (except as specifically permitted
pursuant to Section 8.1.10(a) with respect to Subsidiaries of the Borrower in
existence on the Effective Date), consolidate with, or merge into or with, any
other partnership, company or corporation, unless, in the case of such
consolidation or merger, (i) the Borrower or another wholly-owned Qualified
Subsidiary of the Borrower is the surviving entity, and (ii) no Default
(including a Change in Control) exists and is continuing or occurs as a result
of such consolidation or merger.  The Borrower will not create any Subsidiary
except with the prior written consent of the Administrative Agent.

SECTION 8.2.9

Asset Dispositions, etc.  The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease, contribute or otherwise convey, or grant
options, warrants or other rights with respect to, all or substantially all of
the assets of the Borrower or any of its Subsidiaries (except as specifically
permitted pursuant to Section 8.1.10(a)) in any one transaction or in any series
of transactions, whether or not related, except that, if at the time thereof and
immediately after giving





 

75

 

--------------------------------------------------------------------------------








Credit Agrmt

 




effect thereto no Default shall have occurred and be continuing, any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
any Qualified Subsidiary.  The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease, contribute or otherwise convey, or grant
options, warrants (or other rights with respect to), less than all or any
substantial part of its assets (including accounts receivable and including any
assets sold and then leased pursuant to a “sale/leaseback” transaction) to any
Person other than

(a)

equipment which is worthless or obsolete or which is replaced by equipment of
equal suitability and value;

(b)

inventory (including Hydrocarbons sold as produced) which is sold for cash only
in the ordinary course of business on ordinary trade terms;

(c)

farmouts of the Borrower and any of its Qualified Subsidiaries under standard
industry terms of Properties not holding Proven Reserves;

(d)

abandonment of Properties of the Borrower and any of its Qualified Subsidiaries
not capable of producing Hydrocarbons in paying quantities after the expiration
of their primary terms;    

(e)

as permitted by Section 2.7 of the Mortgage; and

(f)

sales of Oil and Gas Properties of the Borrower and any of its Qualified
Subsidiaries under standard industry terms, but only if the Net Sales Proceeds,
when added to the aggregate amount of Net Sales Proceeds from all other sales
that may have occurred during the most recent six-month period, does not exceed
$100,000, and if such sale does not create a Collateral Value Deficiency, and
subject to the provisions of Section 3.1.2;

provided, however, that

(x)

if such assets are not Collateral Value Properties or Development Properties,
such transfer, lease, contribution or conveyance is for cash or other
consideration having a value at least equal to the fair market value of such
assets;

(y)

if such assets are Collateral Value Properties or Development Properties, the
Borrower complies with the terms of Section 3.1.2 and such sale, transfer,
lease, contribution or conveyance is for cash in an amount at least equal to the
fair market value of such assets; and

(z)

 no sale, transfer, lease or other disposition shall be permitted after the
occurrence and during the continuance of a Default.

SECTION 8.2.10

Modification of Certain Documents.  Except with respect to amendments to
Material Contracts that could not be expected to have a Material





 

76

 

--------------------------------------------------------------------------------








Credit Agrmt




Adverse Effect on the rights of Administrative Agent, any Lender or any Designee
under the Loan Documents, the Borrower will not amend its Organic Documents or
consent to any amendment, supplement or other modification of any of the terms
or provisions contained in, or applicable to, the Material Contracts, in each
case without the prior written consent of the Administrative Agent.

SECTION 8.2.11

Transactions with Affiliates.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into, or cause, suffer or permit to exist any
arrangement or contract with any of its other Affiliates unless such arrangement
or contract is fair and equitable to the Borrower and is an arrangement or
contract of the kind which would be entered into by a prudent Person in the
position of the Borrower or such Subsidiary with a Person which is not one of
its Affiliates; provided however, that the Borrower will in no event assign,
convey, sell, or otherwise transfer any of its Property to any Subsidiary other
than a Qualified Subsidiary in compliance with the terms and conditions of this
Agreement.

SECTION 8.2.12

Negative Pledges, Restrictive Agreements, etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement (excluding this
Agreement, any other Loan Document and any agreement governing any Indebtedness
permitted by clauses (b) or (e) of Section 8.2.2 as in effect on the Effective
Date as to the assets financed with the proceeds of such Indebtedness)
prohibiting

(a)

the creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired (other than those assets subject to
Liens permitted by Section 8.2.3(b) and (s)), or the ability of the Borrower or
any other Obligor to amend or otherwise modify this Agreement or any other Loan
Document; or

(b)

the ability of any Subsidiary to make any payments, directly or indirectly, to
the Borrower by way of dividends, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Subsidiary to make any payment, directly
or indirectly, to the Borrower.

SECTION 8.2.13

Take or Pay Contracts.  Except as disclosed to the Administrative Agent and each
Lender in Item 8.2.13 of the Disclosure Schedule, and except for reservation
charges payable for reservations of capacity in gathering systems and pipelines
incurred in the ordinary course of business on an arm’s length basis for volumes
expected to be produced from the Borrowers’ Properties to be transported through
such systems and pipelines, the Borrower will not, and will not permit any of
its Subsidiaries to, enter into or be a party to any arrangement for the
purchase of materials, supplies, other property (including without limitation
Hydrocarbons), or services if such arrangement requires that payment be made by
the Borrower or such Subsidiary regardless of whether such materials, supplies,
other property, or services are delivered or furnished to it.





 

77

 

--------------------------------------------------------------------------------








Credit Agrmt

 




ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.1.

Listing of Events of Default.  Each of the following events or occurrences
described in this Section 9.1 shall constitute an “Event of Default”.

SECTION 9.1.1

Non-Payment of Obligations.  The Borrower shall default in the payment or
prepayment when due of any principal of any Loan; the Borrower shall default in
the payment when due of any Hedging Obligation under a Hedging Agreement in
effect between the Borrower (or any Affiliate of the Borrower) and a Lender (or
any Affiliate of a Lender); or the Borrower or any other Obligor shall default
in the payment when due of any interest on any Loan or in the payment when due
of any fee or of any other Obligation.

SECTION 9.1.2

Breach of Warranty.  Any representation or warranty of the Borrower or any other
Obligor made or deemed to be made hereunder or in any other Loan Document
executed by it or any other writing or certificate furnished by or on behalf of
the Borrower or any other Obligor to the Administrative Agent or any Lender for
the purposes of or in connection with this Agreement or any such other Loan
Document (including any certificates delivered pursuant to Article VI) is or
shall be false, misleading or incorrect in any material respect when made or
deemed made.

SECTION 9.1.3

Non-Performance of Certain Covenants and Obligations.  The Borrower shall
default in the due performance and observance of any of its obligations under
Section 3.1.2, Section 8.1 (other than 8.1.2 and 8.1.6) or Section 8.2.

SECTION 9.1.4

Non-Performance of Other Covenants and Obligations.  The Borrower or any other
Obligor shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document executed by it, and
such default shall continue unremedied for a period of thirty (30) days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.

SECTION 9.1.5

Default on Other Indebtedness.  

(a)

A default shall occur in the payment when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any Indebtedness (including
any subordinated indebtedness permitted by Section 8.2.2, and any Hedging
Agreements, but excluding Indebtedness and Hedging Agreements described in
Section 9.1.1) of the Borrower, any Subsidiary or other Obligor having a
principal amount, individually or in the aggregate, in excess of $25,000, or a
default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit any holder of
such Indebtedness, or any trustee or agent for such holders, to





 

78

 

--------------------------------------------------------------------------------








Credit Agrmt

 




cause such Indebtedness to become due and payable prior to its expressed
maturity.

(b)

A failure to pay when due any royalty, overriding royalty or similar interest
burdening the Oil and Gas Properties of the Borrower or any of its Subsidiaries
(but excluding such payment included in Section 9.1.1), in the aggregate, in
excess of $25,000.

(c)

The Borrower or any of its Subsidiaries shall commit a breach of, or shall
default under, any Material Contract, subject to any applicable grace period.

SECTION 9.1.6

Judgments.  Any final, non-appealable judgment, decree, arbitration award or
order for the payment of money in excess of $50,000 (individually or in the
aggregate for all such judgments, decrees, arbitration awards or orders) in
excess of valid and collectible insurance in respect thereof the payment of
which is not in good faith being disputed or contested by the insurer or
insurers shall be rendered against the Borrower, any Subsidiary, or other
Obligor and either

(a)

enforcement proceedings shall have been commenced by any creditor upon any such
judgment, decree, award or order; or

(b)

there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment, decree, award or order, by reason of a pending
appeal or otherwise, shall not be in effect.

SECTION 9.1.7

Pension Plans.  Any of the following events shall occur with respect to any
Pension Plan

(a)

the institution of any steps by the Borrower, any member of its Controlled Group
or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could expect to incur a liability or
obligation to such Pension Plan; or

(b)

a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.

SECTION 9.1.8

Control of the Borrower.  Any Change in Control shall occur.

SECTION 9.1.9

Bankruptcy, Insolvency, etc.  The Borrower or any other Obligor shall

(a)

become insolvent or generally fail to pay, or admit in writing its inability or
unwillingness to pay, debts as they become due;

(b)

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Borrower or any other Obligor or





 

79

 

--------------------------------------------------------------------------------








Credit Agrmt

 




any property of any thereof, or make a general assignment for the benefit of
creditors;

(c)

in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Borrower or any other Obligor or for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within sixty (60) days, provided that the Borrower and
each other Obligor hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend its or their rights under the Loan
Documents;

(d)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any other Obligor, and, if any such case or proceeding is not
commenced by the Borrower or such other Obligor, such case or proceeding shall
be consented to or acquiesced in by the Borrower or such other Obligor or shall
result in the entry of an order for relief or shall remain for sixty (60) days
undismissed, provided that the Borrower and each other Obligor hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend its or their rights under the Loan Documents; or

(e)

take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 9.1.10

Impairment of Security, etc.  Any Loan Document, or any Lien granted thereunder,
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of any Obligor party thereto; the Borrower, any other Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability or shall disaffirm or
deny any of its obligations under any of the Guaranties; or any Lien securing
any Obligation shall, in whole or in part, cease to be a perfected first
priority Lien, subject only to those exceptions expressly permitted by such Loan
Document.

SECTION 9.1.11

Material Adverse Effect.  Any Material Adverse Effect shall occur; provided,
however, that if the Administrative Agent shall determine that such Material
Adverse Effect is one that is susceptible of cure by the Borrower within thirty
(30) days following notice thereof to the Borrower, then after such 30-day
period unless such Material Adverse Effect shall no longer continue at such
time.

SECTION 9.2.

Action if Bankruptcy.  If any Event of Default described in clauses (a) through
(d) of Section 9.1.9 shall occur with respect to the Borrower or any





 

80

 

--------------------------------------------------------------------------------








Credit Agrmt

 




other Obligor, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand.

SECTION 9.3.

Action if Other Event of Default.  If any Event of Default (other than any Event
of Default described in  clauses (a) through (d) of Section 9.1.9 with respect
to the Borrower or any other Obligor) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, may
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations (other than Hedging Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations (other than Hedging
Obligations) which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.

SECTION 9.4.

Rights Not Exclusive.  The rights provided for in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by Applicable Law or in equity, or under any
other instrument, document or agreement now existing or hereafter arising.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1.

Actions.  Each Lender hereby appoints Holdings as its Administrative Agent under
and for purposes of this Agreement, the Notes and each other Loan Document, and
Holdings hereby accepts such appointment.  Each Lender authorizes the
Administrative Agent to act on behalf of such Lender under this Agreement, the
Notes and each other Loan Document and receive from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section and to the extent
such instructions may be expected to comply with applicable law), to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto;
provided, however, that the Administrative Agent shall not take any action that
requires the consent of any Lender unless it receives such consent.  Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent, pro rata according to such Lender’s
Percentage, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, CLAIMS, COSTS OR EXPENSES OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT
ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, THE ADMINISTRATIVE
AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE NOTES AND ANY
OTHER LOAN DOCUMENT, INCLUDING REASONABLE ATTORNEYS’ FEES, AND AS TO WHICH THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED BY THE





 

81

 

--------------------------------------------------------------------------------








Credit Agrmt

 




BORROWER; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, CLAIMS, COSTS OR
EXPENSES WHICH ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
PROCEEDING TO HAVE RESULTED SOLELY FROM THE ADMINISTRATIVE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  The Administrative Agent shall not be
required to take any action hereunder, under the Notes or under any other Loan
Document, or to prosecute or defend any suit in respect of this Agreement, the
Notes or any other Loan Document, unless it is indemnified hereunder to its
satisfaction.  If any indemnity in favor of the Administrative Agent shall be or
become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.

SECTION 10.2.

Funding Reliance, etc.  Unless the Administrative Agent shall have been notified
by telephone, confirmed in writing, by any Lender by 5:00 p.m. (Houston, Texas
time) on the day prior to a Borrowing that such Lender will not make available
the amount which would constitute its Percentage of such Borrowing on the date
specified therefor, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent and, in reliance upon
such assumption, make available to the Borrower a corresponding amount;
provided, however, that the Administrative Agent shall not be obligated to make
available to Borrower any such amount assumed to have been made available.  If
and to the extent that such Lender shall not have made such amount available to
the Administrative Agent, such Lender and the Borrower severally agree to repay
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date the Administrative Agent made
such amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing.

SECTION 10.3.

Exculpation.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY LENDER FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
IN CONNECTION HEREWITH OR THEREWITH, EXCEPT FOR ITS OWN WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document.  Any
such inquiry which may be made by the Administrative Agent shall not obligate it
to make any further inquiry or to take any action.  The Administrative Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which the
Administrative Agent believes to be genuine and to have been presented by a
proper Person.





 

82

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 10.4.

Successor.  The Administrative Agent may resign as such at any time upon at
least thirty (30) days’ prior notice to the Borrower and all Lenders, and the
Administrative Agent may be removed with or without cause as such by the
Required Lenders upon at least thirty (30) days’ prior notice to the
Administrative Agent and the Borrower.  If the Administrative Agent at any time
shall resign or be removed, the Required Lenders may appoint another Lender as a
successor Administrative Agent which Lender shall thereupon become the
Administrative Agent hereunder.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the giving of notice of resignation
or removal, then the retiring or removed Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be one of the
Lenders and, if no Lender accepts such appointment, a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the retiring or removed Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Agreement.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement; and
Section 11.3 and Section 11.4 shall continue to inure to its benefit.  

SECTION 10.5.

Loans, etc. by NGPC Asset Holdings, LP.  Holdings shall have the same rights and
powers with respect to (x) the Loans made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates, as any other Lender and may
exercise the same as if it were not the Administrative Agent.  Holdings and its
Affiliates and each of the Lenders and their respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if Holdings were
not the Administrative Agent hereunder and in the case of each Lender, as if
such Lender were not a Lender hereunder.

SECTION 10.6.

Credit Decisions.  Each Lender acknowledges that it has, independently of the
Administrative Agent, each other Lender, and based on such Lender’s review of
the financial information of the Borrower, this Agreement, the other Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments.
 Each Lender also acknowledges that it will, independently of the Administrative
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising





 

83

 

--------------------------------------------------------------------------------








Credit Agrmt

 




or not exercising from time to time any rights and privileges available to it
under this Agreement or any other Loan Document.

SECTION 10.7.

Copies, etc.  The Administrative Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower).  The
Administrative Agent will distribute promptly to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement.

ARTICLE XI

MISCELLANEOUS PROVISIONS

SECTION 11.1.

Waivers, Amendments, etc.

(a)

The provisions of this Agreement and of each other Loan Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Administrative
Agent; provided, however, that no such amendment, modification or waiver which
would:

(i)

modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Administrative Agent shall be effective unless consented to by
each Lender;

(ii)

modify any requirement hereunder that any particular action be taken by the
Required Lenders shall be effective unless consented to by the Required Lenders;

(iii)

waive compliance by the Borrower with any covenant under Article VIII or waive
any Default hereunder shall be effective unless consented to by the Required
Lenders;

(iv)

modify this Section 11.1, change the definitions of “Required Lenders,”
“Commitment,” or “Commitment Amount,” increase the Percentage of any Lender,
reduce any fees or change any interest rate described in Article III, amend
Section 8.2.6 or extend the Stated Maturity Date or the Commitment Termination
Date, shall be made without the consent of each Lender affected thereby;

(v)

extend the due date for, or reduce the amount of, any scheduled or mandatory
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of each Lender affected thereby; or





 

84

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(vi)

affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as the Administrative Agent shall be made without consent
of the Administrative Agent.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

(b)

[Reserved.]

SECTION 11.2.

Notices.  

(a)

All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing and shall be hand
delivered or sent by overnight courier, certified mail (return receipt
requested), or telecopy, or by electronic copy with the original promptly hand
delivered or sent by overnight courier or certified mail, to such party at its
address or telecopy number set forth on the signature pages hereof or set forth
in the Lender Assignment Notice or at such other address or telecopy number as
may be designated by such party in a notice to the other parties.  Without
limiting any other means by which a party may be able to provide that a notice
has been received by the other party, a notice shall be deemed to be duly
received (a) if sent by hand, on the date when left with a responsible person at
the address of the recipient; (b) if sent by telefax, on the date of receipt by
the sender of an acknowledgment or transmission reports generated by the machine
from which the telefax was sent indicating that the telefax was sent in its
entirety to the recipient’s telefax number.

(b)

All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery.

(c)

Any agreement of the Administrative Agent or any Lender herein to receive
certain notices by telephone, electronically or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent or any
Lender shall be entitled to rely on the authority of any Person purporting to be
a Person authorized by the Borrower to give such notice and neither the





 

85

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Administrative Agent nor any Lender shall have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or any Lender in reliance upon such telephonic, electronic or facsimile
notice.  The obligation of the Borrower to repay the Loans shall not be affected
in any way or to any extent by any failure by the Administrative Agent or any
Lender to receive written confirmation of any telephonic, electronic or
facsimile notice or the receipt by the Administrative Agent or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent or any Lender to be contained in the telephonic,
electronic` or facsimile notice.

SECTION 11.3.

Payment of Costs and Expenses.  The Borrower agrees to pay within thirty (30)
days after written demand all reasonable expenses of the Administrative Agent
and each Lender (including the reasonable fees and out-of-pocket expenses of
internal and external counsel to the Administrative Agent and of local counsel,
if any, who may be retained by counsel to the Administrative Agent) in
connection with

(a)

the negotiation, preparation, due diligence, execution, delivery syndication,
administration and enforcement of this Agreement and of each other Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to this Agreement or any other Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby are consummated,

(b)

the filing, recording, refiling or rerecording of the Mortgages, the Security
Agreements, the Pledge Agreements and/or any Uniform Commercial Code financing
statements relating thereto and all amendments, supplements and modifications
to, and all releases and terminations of, any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of the Mortgages, the Security
Agreements and the Pledge Agreements, and

(c)

the preparation and review of the form of any document or instrument relevant to
this Agreement or any other Loan Document.

The Borrower further agrees to pay, and to save each of the Administrative Agent
and each Lender harmless from all liability for, any stamp or other taxes (other
than any income or franchise tax of the Lender) which may be payable in
connection with the execution or delivery of this Agreement, the Borrowings
hereunder, the issuance of the Notes or any other Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent and each Lender within thirty
(30) days after written demand for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of internal and external
attorneys, and the expenses of any accountant, engineer or other expert retained
or utilized in connection therewith) incurred by the Administrative Agent and
each Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any





 

86

 

--------------------------------------------------------------------------------








Credit Agrmt

 




Obligations.  All requests for payment under this Section 11.3 shall be
accompanied by invoices containing reasonable details.

SECTION 11.4.

Indemnification.  In consideration of the execution and delivery of this
Agreement by the Administrative Agent and each Lender and the extension of the
Commitments, THE BORROWER HEREBY INDEMNIFIES, EXONERATES AND HOLDS NGP CAPITAL
RESOURCES COMPANY, THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR
RESPECTIVE AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, BUT EXCLUDING THE DESIGNEE IN ITS CAPACITY AS A
SHAREHOLDER OF THE BORROWER (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
COSTS, LIABILITIES AND DAMAGES, AND EXPENSES INCURRED IN CONNECTION THEREWITH
(IRRESPECTIVE OF WHETHER ANY SUCH INDEMNIFIED PARTY IS A PARTY TO THE ACTION FOR
WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to

(a)

this Agreement, any Loan Document or any document or transaction  contemplated
by or referred to herein;

(b)

any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loan, including any Acquisition;

(c)

any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by the Borrower or any of its Subsidiaries of all or any
portion of the stock or assets of any Person, whether or not the Administrative
Agent or such Lender is party thereto;

(d)

any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to any Environmental Law or
the condition of any facility or Property owned, leased or operated by the
Borrower or any of its Subsidiaries;

(e)

the presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission, discharging or Releases from, any facility or Property owned, leased
or operated by the Borrower or any of its Subsidiaries thereof of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or any of its
Subsidiaries; or

(f)

any misrepresentation, inaccuracy or breach in or of Section 7.17 or
Section 8.1.6,





 

87

 

--------------------------------------------------------------------------------








Credit Agrmt




EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING FOR THE ACCOUNT OF A
PARTICULAR INDEMNIFIED PARTY BY REASON OF THE RELEVANT INDEMNIFIED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL JUDGMENT.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under Applicable Law.  The
obligations in this Section 11.4 shall survive payment of all other Obligations.
 At the election of any Indemnified Party, the Borrower shall defend such
Indemnified Party using legal counsel satisfactory to such Indemnified Party in
such Person’s sole discretion, at the sole cost and expense of the Borrower.
 All amounts owing under this Section 11.4 shall be paid within thirty (30) days
after written demand.

SECTION 11.5.

Survival.  The obligations of the Borrower under Sections 11.3 and 11.4 shall in
each case survive any termination of this Agreement, the payment in full of all
Obligations and the termination of all Commitments.  The representations and
warranties made by each Obligor in this Agreement and in each other Loan
Document shall survive the execution and delivery of this Agreement and each
such other Loan Document.

SECTION 11.6.

Severability.  Any provision of this Agreement or any other Loan Document which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 11.7.

Headings.  The various headings of this Agreement and of each other Loan
Document are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or such other Loan Document or any provisions
hereof or thereof.

SECTION 11.8.

Execution in Counterparts, Effectiveness, etc.  This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be executed
by the Borrower, the Administrative Agent and each Initial Lender and be deemed
to be an original and all of which shall constitute together but one and the
same agreement.  This Agreement shall become effective when counterparts hereof
are executed on behalf of the Borrower, the Administrative Agent and each
Initial Lender.  This Agreement is made and entered into for the sole protection
and legal benefit of the Borrower, the Lenders, the Obligors (as applicable) and
Persons indemnified hereunder, and their permitted successors and assigns, and
no other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.





 

88

 

--------------------------------------------------------------------------------








Credit Agrmt

 




SECTION 11.9.

Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN
DOCUMENT (OTHER THAN THE MORTGAGES OR AS EXPRESSLY PROVIDED IN ANY SUCH
DOCUMENT) SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICTS OF LAW (EXCEPT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  This Agreement, the Notes and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

SECTION 11.10.

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that:

(a)

the Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of each Lender; and

(b)

the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

SECTION 11.11.

Sale and Transfer of Loans and Notes; Participations in Loans and Notes.  Any
Lender may assign, or sell participations in, its Loans and Commitments to one
or more other Persons in accordance with this Section 11.11 if the
Administrative Agent has consented to such assignment or sale.

SECTION 11.11.

Assignments.  Any Lender may at any time assign and delegate to one or more
Persons, including without limitation, commercial banks or other lenders, in
each case consented to by the Administrative Agent (each Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying, percentage of all such Lender’s Loans and Commitments) in a minimum
aggregate amount of $1,000,000 (or the entire remaining amount of such Lender’s
Loans and Commitments); provided, however, that such Lender is required at all
times to maintain Loans and Commitments hereunder in an aggregate amount of
$1,000,000 (unless such Lender shall have reduced its Loans and Commitments to
zero); provided, further, however, that the Borrower and each other Obligor
shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until

(a)

written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender,





 

89

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(b)

such Assignee Lender shall have executed and delivered to the Borrower, the
Administrative Agent and such Lender a Lender Assignment Notice, consented to
and accepted by the Administrative Agent and, so long as no Event of Default
shall have occurred and be continuing, approved by the Borrower, such approval
not to be unreasonably withheld, and

(c)

the processing fees described below shall have been paid.

From and after the date that the Assignee Lender delivers such Lender Assignment
Notice, (x) the Assignee Lender thereunder shall be deemed automatically to have
become a party hereto and to the extent that rights and obligations hereunder
have been assigned and delegated to such Assignee Lender in connection with such
Lender Assignment Notice, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Notice, shall be
released from its obligations hereunder and under the other Loan Documents.
 Within five (5) Business Days after the Borrower’s receipt and approval of such
assignee Lender’s Lender Assignment Notice executed by the Administrative Agent,
the Borrower shall execute and deliver to the Administrative Agent (for delivery
to the relevant Assignee Lender) new Notes evidencing such Assignee Lender’s
assigned Loans and Commitments and, if the assignor Lender has retained Loans
and Commitments hereunder, replacement Notes in the principal amount of the
Loans and Commitments retained by the assignor Lender hereunder (each such Note
to be in exchange for, but not in payment of, the corresponding Note then held
by such assignor Lender).  The assignor Lender shall mark the predecessor Note
“exchanged” and deliver it to the Borrower.  Accrued interest on that part of
the predecessor Note evidenced by the new Notes, and accrued fees, shall be paid
as provided in the Lender Assignment Notice.  Accrued interest on that part of
the predecessor Note evidenced by the replacement Notes shall be paid to the
assignor Lender.  Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Notes and in this Agreement.  Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Administrative Agent upon delivery of any Lender Assignment Notice in the amount
of $3,500.  Any attempted assignment and delegation not made in accordance with
this Section 11.11.1 shall be null and void.  Nothing contained in this
Agreement shall prohibit any Lender from pledging or assigning any Note to any
Federal Reserve Bank in accordance with Applicable Law.  The Borrower hereby
agrees, if requested by a Lender, to provide all information reasonably deemed
necessary by such Lender to complete an assignment, including information and
projections prepared by the Borrower or on its behalf relating to the Borrower
or to transactions contemplated hereby.

SECTION 11.11.

Participations.  Any Lender may at any time sell to one or more Persons,
including without limitation, commercial banks or other lenders (each of such
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that





 

90

 

--------------------------------------------------------------------------------








Credit Agrmt

 




(a)

no participation contemplated in this Section 11.11.2 shall relieve a Lender
from its Commitments or its other obligations hereunder or under any other Loan
Document,

(b)

a Lender shall remain solely responsible for the performance of its Commitments
and such other obligations,

(c)

the Borrower and each other Obligor shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents, and

(d)

the Borrower shall not be required to pay any amount under Section 5.2 or
Section 11.3 that is greater than the amount which it would have been required
to pay had no participating interest been sold.

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 5.1, 5.2 (except as provided in Section 11.11.2(d)), 11.3 and 11.4,
shall be considered a Lender.

SECTION 11.12.

Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE BORROWER
MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE CITY AND THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF THE PARTIES HERETO HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND THE COUNTY OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES
TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
 THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR





 

91

 

--------------------------------------------------------------------------------








Credit Agrmt

 




HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

SECTION 11.13.

Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, EACH LENDER OR THE BORROWER.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENT.

SECTION 11.14.

Other Transactions.  Nothing contained herein shall preclude the Administrative
Agent or any other Lender or any of their respective Affiliates from engaging in
any transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

SECTION 11.15.

Confidentiality.  The Borrower acknowledges and agrees NGPCRC is a publicly
traded company that may be required by law to disclose certain terms hereof as
part of its normal public and regulatory reporting and related disclosures.

SECTION 11.16.

Tax Matters; Administrative Services.  

SECTION 11.16.

Tax Matters.  The Borrower and the Lenders acknowledge that the Notes, the
Warrants and the Overriding Royalty Interests together shall constitute an
“investment unit” within the meaning of Section 1273(c)(2) of the Code.  The
Borrower and the Lenders agree to allocate $10,000 of issue price to the
Warrants and $100,000 of issue price to the Overriding Royalty Interests
burdening the Initial Subject Properties, pursuant to Treas. Reg. § 1.1273-2(h).
 The Borrower and the Lenders agree that they will use such allocation to
prepare and file all returns and other reports with, and to prepare or file any
other information provided to the Internal Revenue Service or any other Person
or Governmental Agency for federal income tax purposes, including but not
limited to, for purposes of the Lenders’ reporting the





 

92

 

--------------------------------------------------------------------------------








Credit Agrmt

 




allocation of the issue price pursuant to Treas. Reg. § 1.1273-2(h)(2).  The
Lenders agree to provide the Borrower with the information required to be
provided pursuant to Treas. Reg. § 1.1275-2(e) promptly upon request of the
Borrower.  The Borrower and the Lenders acknowledge that this Section 11.16 is
intended to establish the allocation of the issue price of the investment unit
in accordance with Treas. Reg. § 1.1273-2(h)(1) and Section 1273(c)(2) of the
Code, which allocation is binding on the Borrower and the Lenders pursuant to
Treas. Reg. § 1.1273-2(h)(2), but this Section 11.16 does not constitute
recognition by any of them that the amount allocated to each component shall be
treated as its issue price for any purpose other than as expressly provided
herein.  The Borrower shall report payments of interest to each Lender as
required by section 6049 of the Code (or any other provision requiring such
report) in the amounts reasonably requested by the Administrative Agent.

SECTION 11.16.

Administrative Services.  NGPCRC has notified the Borrower that it is willing to
make available significant managerial services to the Borrower, including
significant guidance and counsel concerning the management, operations, or
business objectives and policies of the Borrower, which services may be
provided, at NGPCRC’s election, by NGPCRC or one of its affiliates.  The
Borrower would be charged fees for such services on a reasonable basis mutually
acceptable to NGPCRC and the Borrower.  The Borrower has declined such offer,
and no such services are being requested or accepted at this time.

SECTION 11.17.

Notice.  THIS WRITTEN AGREEMENT TOGETHER WITH THE OTHER LOAN DOCUMENTS
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURE PAGES FOLLOW]








 

93

 

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

BORROWER:

SONORAN ENERGY, INC.,
a Washington corporation


By:/s/ Frank T. Smith, Jr.

Name:

 Frank T. Smith, Jr.
Title:  

Executive Vice President and CFO

All notices should be sent to:

Sonoran Energy, Inc.,
Attn:  Frank T. Smith, Jr.

Pacific Center 1
14180 N. Dallas Parkway, Suite 400
Dallas, TX 75254
Phone: (469) 374-9068
Fax:  (469) 374-9265











 

-1-

 

--------------------------------------------------------------------------------













ADMINISTRATIVE AGENT:

NGPC ASSET HOLDINGS, LP
By:  NGPC Asset Holdings GP, LLC, its general partner


By: /s/ John H. Homier


Name:  John H. Homier
Title:  President and Chief Executive Officer

Address:

c/o NGP Capital Resources Company, Suite 2975
1221 McKinney Street
Houston, TX  77010

All notices should be sent to:

NGPC Asset Holdings, LP
Attn:  Mr. John H. Homier
1221 McKinney, Suite 2975
Houston, TX  77010
Phone: 713-752-0062
Fax:  713-752-0063








 

-2-

 

--------------------------------------------------------------------------------













LENDERS:

NGP CAPITAL RESOURCES COMPANY



By: /s/ John H. Homier


Name:  John H. Homier
Title:  President and Chief Executive Officer

Address:

NGP Capital Resources Company
1221 McKinney Street
Houston, TX  77010

All notices should be sent to:

NGP Capital Resources Company
Attn:  Mr. John H. Homier
1221 McKinney, Suite 2975
Houston, TX  77010
Phone:  713-752-0062
Fax:  713-752-0063

PERCENTAGE:  100.00%





 

-3-

 

--------------------------------------------------------------------------------





